UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2010 Date of reporting period: January 1, 2010  December 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: The global recovery continued to solidify in the final months of 2010, with economies around the world experiencing economic growth. In the United States, corporations are emerging from the Great Recession in strong financial health. Putnams investment team believes the outlook for U.S. equities is further bolstered by low short-term interest rates and the extension of current tax rates. Another sign of the positive outlook for equities was that traditionally safe-haven U.S. Treasuries experienced their first setback in several years, as investors sought higher potential returns in riskier assets. Although the global recovery continues, a range of fiscal and monetary circumstances around the world contributes to a global investment mosaic that is more varied than in recent years. Europe struggles with debt issues at a time when emerging markets are striving to dampen inflationary growth. This divergence may well lead to future market volatility. However, we believe it may also lead to additional opportunities for active, research-focused managers like Putnam. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/10) Investment objective Long-term return consistent with preservation of capital Net asset value December 31, 2010 Class IA: $14.79 Class IB: $14.88 Total return at net asset value Barclays Capital Class IA Russell 3000 Aggregate (as of 12/31/10) shares* Class IB shares Index Bond Index 1 year 14.95% 14.69% 16.93% 6.54% 5 years 21.28 20.12 14.46 32.55 Annualized 3.93 3.73 2.74 5.80 10 years 39.23 36.77 23.80 76.33 Annualized 3.36 3.18 2.16 5.84 Life 421.96 405.06 753.23 393.18 Annualized 7.48 7.32 9.81 7.21 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988.  Class inception date: April 30, 1998. Russell 3000 Index is an unmanaged index of the 3,000 largest U.S.companies. Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 12/31/10. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Putnam VT Global Asset Allocation Fund 1 Report from your funds manager How did the fund perform for the year ended December 31, 2010? Putnam VT Global Asset Allocation Funds class IA shares returned 14.95% at net asset value. How would you characterize the macroeconomic environment during the past year? Early in the year, investors were unconvinced that global economies were on solid footing. However, during the second half of the year, we, along with most other investors around the world, concluded that economies had solidly emerged from the financial crisis and were now in a period of sustained growth. This shift was evident in the behavior of stocks, interest rates, and currencies. How did the equity and fixed-income markets perform during the period? As economic conditions accelerated and pointed to more improvement ahead, and as profits of U.S. corporations continued to grow, domestic equities registered widespread gains. Sectors considered to be among the most economically sensitive, such as consumer discretionary and industrials, significantly outperformed the broader market. Commodity-oriented sectors, such as materials and energy, also outperformed as these industry groups benefited from rising commodity prices and expectations of growing demand amid an ongoing global economic recovery. From a market-capitalization perspective, small- and mid-cap stocks outperformed their large-cap counterparts. Foreign equities generally performed well, with emerging-market and small-cap stocks producing the biggest gains. Lingering concerns about sovereign debt risk tempered enthusiasm for large-cap stocks in many European markets. For U.S. investors, the falling value of the U.S. dollar relative to most foreign currencies provided a substantial boost to returns. All fixed-income categories achieved positive returns, and the 6.5% advance for the Barclays Capital U.S. Aggregate Bond Index  a measure of broad bond-market performance  was near its historical average. However, increasing interest rates during the fourth quarter caused losses in most categories during the final months of the year. Riskier market segments, such as commercial mortgage-backed securities, high-yield corporate bonds, and emerging-market debt, generated the biggest gains, while high-quality categories backed by the federal government, such as Treasuries, mortgage-backed securities, and agency bonds, achieved moderate returns. Which asset classes helped performance? Security selection within global fixed-income markets added the most value. A combination of strategies in mortgage-backed sectors boosted results, as did exposure to high-yield corporate and emerging-market bonds. Within equities, favorable stock picking in the small-cap value area of the market helped, along with stock choices in rare earth minerals and cloud computing in our thematic equity strategy. The funds currency positioning also contributed; specifically our long positions in the Norwegian krone and the Australian dollar, and our short position in the euro. Which areas detracted from results? The two primary detractors were an underweight in domestic large-cap equities and stock selection within developed international markets. In what ways were derivatives used in the portfolio? To a degree, the fund used derivatives to reduce volatility, and, in some instances, to enhance returns. For example, we used futures contracts to help manage market exposures and hedge prepayment and interest-rate risks in the bond market. We also used options and swap contracts to manage prepayment, interest-rate, and credit risks. Lastly, we employed forward currency contracts to hedge the funds foreign exchange risk. What is your outlook, and how are you positioning the fund? The second half of 2010 was a strong environment for riskier assets such as stocks  particularly those in economically sensitive market sectors  and credit-sensitive bonds. Given the potential for the economic recovery to solidify early in 2011, we see no reason for these trends to reverse over the near term. As such, we are optimistic about the prospects for continued gains in asset classes that have been buoyed by expectations for a stronger economy. A strengthening economy is typically not a favorable environment for conservative fixed-income securities, such as U.S. government bonds. Consequently, in our view, equities are relatively more attractive than bonds, which are highly sensitive to changes in interest rates. Broad asset-class diversification is a hallmark of our strategy. As we look for what we consider to be attractive ways to diversify the funds risk, we are focusing on emerging-market equities and bonds, and the more credit-sensitive sectors of the U.S. fixed-income market. Accordingly, at period-end, our largest overweights were in U.S. small-cap stocks, emerging-market equities, and high-yield bonds. Our biggest underweights were in U.S. large-cap stocks and investment-grade bonds. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. 2 Putnam VT Global As set Allocation Fund Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. Your funds managers Portfolio Manager Jeffrey Knight is Head of Global Asset Allocation at Putnam. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeffrey, your funds portfolio managers are James Fetch, Robert Kea, Robert Schoen, and Jason Vaillancourt. Your funds managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Global Asset Allocation Fund 3 Understanding your funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financialrepresentative. Review your funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2010, to December 31, 2010. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/10 for the 6 months ended 12/31/10 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.75 $6.12 $4.43 $5.70 Ending value (after expenses) $1,167.30 $1,166.20 $1,020.82 $1,019.56 Annualized expense ratio 0.87% 1.12% 0.87% 1.12% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/10. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Global As set Allocation Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Global Asset Allocation Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Global Asset Allocation Fund (the fund) at December 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2010 by correspondence with the custodian, brokers and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 14, 2011 Putnam VT Global As set Allocation Fund 5 The funds portfolio 12/31/10 COMMON STOCKS (48.7%)* Shares Value Basic materials (3.6%) Agrium, Inc. (Canada) 589 $54,137 Albemarle Corp. 5,701 318,002 AMCOL International Corp. 917 28,427 Andersons, Inc. (The) 2,567 93,310 Arafura Resources, Ltd. (Australia)  7,270 11,016 Austevoll Seafood ASA (Norway) 3,749 31,918 Avalon Rare Metals, Inc. (Canada)  2,278 14,210 BASF SE (Germany) 582 46,460 BBMG Corp. (China) 47,500 64,409 BHP Billiton, Ltd. (Australia) 5,632 260,926 Boise, Inc. 4,186 33,195 Brenntag AG (Germany)  188 19,181 Broadwind Energy, Inc.  4,419 10,208 Cameco Corp. (Canada) 409 16,515 Canada Lithium Corp. (Canada)  8,295 16,582 Carillion PLC (United Kingdom) 12,652 75,848 Century Aluminum Co.  1,063 16,508 China Everbright International, Ltd. (Hong Kong) 57,000 29,919 China Green Holdings, Ltd. (China) 36,000 35,338 China Rare Earth Holdings, Ltd. (China)  18,000 8,406 Clearwater Paper Corp.  440 34,452 Coeur dAlene Mines Corp.  1,028 28,085 Compagnie de Saint-Goban (France) 676 34,801 Contango Ore, Inc.  57 599 Cytec Industries, Inc. 3,600 191,016 Denison Mines Corp. (Canada)  1,581 5,416 Elementos, Ltd. (Australia)  542 197 Energy Resources of Australia, Ltd. (Australia) 527 6,005 Extract Resources, Ltd. (Australia)  478 4,600 Ezz Steel (Egypt)  3,760 12,695 Ferro Corp.  5,320 77,885 Fletcher Building, Ltd. (New Zealand) 15,448 92,133 FMC Corp. 106 8,468 Fortescue Metals Group, Ltd. (Australia)  3,881 25,987 Freeport-McMoRan Copper & Gold, Inc. Class B 7,400 888,666 Fufeng Group, Ltd. (Hong Kong) 16,000 14,018 Galaxy Resources, Ltd. (Australia)  3,687 5,474 Gibraltar Industries, Inc.  5,361 72,749 Golden Star Resources, Ltd. (Canada)  4,479 20,559 Great Western Minerals Group, Ltd. (Canada)  12,000 6,991 Hawkins, Inc. 310 13,764 Hecla Mining Co.  2,861 32,215 HeidelbergCement AG (Germany) 782 49,041 Hochtief AG (Germany) 303 25,744 Horsehead Holding Corp.  4,492 58,576 HQ Sustainable Maritime Industries, Inc.  1,069 5,099 Innophos Holdings, Inc. 1,213 43,765 Insituform Technologies, Inc.  1,145 30,354 International Flavors & Fragrances, Inc. 4,700 261,273 KapStone Paper and Packaging Corp.  3,567 54,575 Koninklijke DSM NV (Netherlands) 1,831 104,311 Koppers Holdings, Inc. 2,236 80,004 Lanxess AG (Germany) 1,087 85,901 Layne Christensen Co.  586 20,170 COMMON STOCKS (48.7%)* cont. Shares Value Basic materials cont. Lithium Corp.  3,327 $848 Lubrizol Corp. (The) 3,100 331,328 Lynas Corp., Ltd. (Australia)  10,663 22,490 MeadWestvaco Corp. 9,742 254,851 Minerals Technologies, Inc. 1,207 78,950 Mitsui Chemicals, Inc. (Japan) 76,000 272,432 Mitsui Mining & Smelting Co., Ltd. (Japan) 28,000 92,437 Molycorp, Inc.  S 1,276 63,672 Neenah Paper, Inc. 712 14,012 Neo Material Technologies, Inc. (Canada)  1,100 8,663 NewMarket Corp. 217 26,771 Nitto Denko Corp. (Japan) 7,700 362,805 Northwest Pipe Co.  368 8,843 OM Group, Inc.  2,373 91,384 Orocobre, Ltd. (Australia)  2,194 7,390 Paladin Energy, Ltd. (Australia)  1,590 8,026 Parkson Holdings Bhd (Malaysia) 20,301 35,486 Pescanova SA (Spain) 634 20,855 Petronas Chemicals Group Bhd (Malaysia)  19,200 34,371 PPG Industries, Inc. 5,600 470,792 Quaker Chemical Corp. 503 20,960 Quest Uranium Corp. (Canada)  1,691 9,394 Rare Element Resources, Ltd. (Canada)  781 12,552 Rayonier, Inc. R 8,200 430,664 Reliance Steel & Aluminum Co. 660 33,726 Rio Tinto PLC (United Kingdom) 5,261 368,108 Rio Tinto, Ltd. (Australia) 6,538 572,130 Rock-Tenn Co. Class A 588 31,723 Rockwood Holdings, Inc.  237 9,271 Sigma-Aldrich Corp. 173 11,515 Sociedad Quimica y Minera de Chile SA ADR (Chile) 163 9,522 Stepan, Co. 353 26,923 STR Holdings, Inc.  480 9,600 Syngenta AG (Switzerland) 438 128,272 Tantalus Rare Earths AG (Germany)  42 1,236 Tasman Metals, Ltd. (Canada)  2,300 10,166 Teck Resources, Ltd. Class B (Canada) 2,356 146,235 TSRC Corp. (Taiwan) 23,000 53,222 Ucore Rare Metals, Inc. (Canada)  9,009 6,063 UEX Corp. (Canada)  1,435 3,243 Umicore NV/SA (Belgium) 760 39,552 Uralkali (Russia)  3,473 24,911 Uranium One, Inc. (Canada) 1,353 6,469 USEC, Inc.  866 5,213 Vale SA ADR (Preference) (Brazil) 2,000 60,440 Vallourec SA (France) 689 72,414 Vedanta Resources PLC (United Kingdom) 1,889 74,151 voestalpine AG (Austria) 3,267 155,736 W.R. Grace & Co.  4,616 162,160 Western Lithium Canada Corp. (Canada)  3,016 4,332 Xstrata PLC (United Kingdom) 6,730 158,014 Yara International ASA (Norway) 1,150 66,622 Capital goods (3.4%) Abengoa SA (Spain) 240 5,897 ACCO Brands Corp.  3,070 26,156 Aisin Seiki Co., Ltd. (Japan) 10,100 357,444 6 Putnam VT Global As set Allocation Fund COMMON STOCKS (48.7%)* cont. Shares Value Capital goods cont. Alamo Group, Inc. 1,626 $45,235 Altra Holdings, Inc.  2,674 53,106 Amada Co., Ltd. (Japan) 6,000 48,854 Applied Industrial Technologies, Inc. 2,154 69,962 ArvinMeritor, Inc.  4,662 95,664 AZZ, Inc. 721 28,847 Bio-Treat Technology, Ltd. (China)  83,000 2,907 BWT AG (Austria) 152 4,471 Calgon Carbon Corp.  2,055 31,072 Canon, Inc. (Japan) 5,600 290,416 Capstone Turbine Corp.  7,883 7,566 China High Speed Transmission Equipment Group Co., Ltd. (China) 9,000 13,941 China Ming Yang Wind Power Group, Ltd. ADS (China)  1,147 13,191 China Valves Technology, Inc. (China)  S 1,501 15,730 Cookson Group PLC (United Kingdom)  3,025 31,066 Darling International, Inc.  1,085 14,409 Dover Corp. 9,538 557,496 Duoyuan Global Water, Inc. ADR (China)  S 1,826 23,318 DXP Enterprises, Inc.  1,322 31,728 EMCOR Group, Inc.  1,698 49,208 Emerson Electric Co. 12,305 703,477 Energy Conversion Devices, Inc.  984 4,526 Energy Recovery, Inc.  2,512 9,194 EnergySolutions, Inc. 1,259 7,013 EnPro Industries, Inc.  660 27,430 Epure International, Ltd. (China)  34,000 21,967 Exide Technologies  1,425 13,409 Flowserve Corp. 395 47,092 Franklin Electric Co., Inc. 879 34,211 Fuel Systems Solutions, Inc.  284 8,344 Fuel Tech, Inc.  871 8,457 Gamesa Corp Tecnologica SA (Spain)  1,042 7,959 GLV, Inc. Class A (Canada)  513 3,901 Gorman-Rupp Co. (The) 170 5,494 GrafTech International, Ltd.  1,305 25,891 Graham Packaging Co., Inc.  2,793 36,421 Harbin Electric, Inc. (China)  1,021 17,714 Hitachi High-Technologies Corp. (Japan) 1,500 35,070 Hyflux, Ltd. (Singapore) 13,500 24,380 Hyundai Engineering & Construction Co., Ltd. (South Korea) 220 14,186 JinkoSolar Holding Co., Ltd. ADR (China)  320 6,438 John Bean Technologies Corp. 1,783 35,892 Joy Global, Inc. 69 5,986 Koito Manufacturing Co., Ltd. (Japan) 2,000 31,288 Kurita Water Industries, Ltd. (Japan) 1,400 44,114 L-3 Communications Holdings, Inc. 6,200 437,038 Legrand SA (France) 2,114 86,145 Lindsay Corp. 400 23,772 Lockheed Martin Corp. 7,018 490,628 LS Corp. (South Korea) 249 23,651 LSB Industries, Inc.  1,217 29,524 Met-Pro Corp. 529 6,247 Mitsubishi Electric Corp. (Japan) 45,000 472,284 MTU Aero Engines Holding AG (Germany) 322 21,791 COMMON STOCKS (48.7%)* cont. Shares Value Capital goods cont. Mueller Water Products, Inc. Class A 6,766 $28,214 NACCO Industries, Inc. Class A 161 17,448 Nalco Holding Co. 9,590 306,305 Orascom Construction Industries (Egypt) 1,144 56,581 Oshkosh Corp.  794 27,981 Parker Hannifin Corp. 7,300 629,990 Pentair, Inc. 1,175 42,899 Polypore International, Inc.  702 28,592 Powell Industries, Inc.  639 21,010 Quantum Fuel Systems Technologies Worldwide, Inc.  S 11,176 5,029 Raser Technologies, Inc.  11,016 1,818 Raytheon Co. 10,941 507,006 Regal-Beloit Corp. 4,700 313,772 Rentech, Inc.  6,584 8,032 Rheinmetall AG (Germany) 402 32,343 Samsung Heavy Industries Co., Ltd. (South Korea) 1,100 40,419 Satcon Technology Corp.  2,600 11,700 Schneider Electric SA (France) 158 23,662 SembCorp Industries, Ltd. (Singapore) 22,000 88,024 Shaw Group, Inc.  9,100 311,493 Singapore Technologies Engineering, Ltd. (Singapore) 23,000 61,231 Sinomem Technology, Ltd. (Singapore) 11,000 4,281 SKF AB Class B (Sweden) 9,510 271,550 SMA Solar Technology AG (Germany) 57 5,297 Smith (A.O.) Corp. 1,863 70,943 Smiths Group PLC (United Kingdom) 1,270 24,659 Societe BIC SA (France) 922 79,297 Standex International Corp. 739 22,103 Sumitomo Heavy Industries, Ltd. (Japan) 4,000 25,721 Sunpower Corp. Class A  813 10,431 Tenneco Automotive, Inc.  471 19,386 Tetra Tech, Inc.  1,223 30,648 Thomas & Betts Corp.  1,597 77,135 Tianjin Capital Environmental Protection Group Co., Ltd. (China) 22,000 8,095 Timken Co. 715 34,127 Tri-Tech Holding, Inc. (China)  S 856 9,211 TriMas Corp.  3,050 62,403 Trony Solar Holdings Co., Ltd. (China)  12,000 8,723 United Technologies Corp. 1,498 117,923 Valmont Industries, Inc. 707 62,732 Vinci SA (France) 846 46,018 Weichai Power Co., Ltd. (China) 2,000 12,312 Westport Innovations, Inc. (Canada)  563 10,378 Xinjiang Goldwind Science & Technology Co., Ltd. (China)  11,000 22,784 Xinjiang Tianye Water Saving Irrigation System Co., Ltd. (Hong Kong) 28,000 4,215 Yingli Green Energy Holding Co., Ltd. ADR (China)  847 8,368 Communication services (2.1%) ADTRAN, Inc. 2,179 78,902 American Tower Corp. Class A  5,700 294,348 Aruba Networks, Inc.  1,131 23,615 AT&T, Inc. 18,331 538,565 Putnam VT Global Asset Allocation Fund 7 COMMON STOCKS (48.7%)* cont. Shares Value Communication services cont. Atlantic Tele-Network, Inc. 485 $18,595 BCE, Inc. (Canada) 1,541 54,705 BT Group PLC (United Kingdom) 96,378 271,754 China Mobile, Ltd. (China) 2,500 24,830 DIRECTV Class A  14,110 563,412 France Telecom SA (France) 7,247 151,121 HSN, Inc.  960 29,414 IAC/InterActiveCorp.  14,700 421,890 InterDigital, Inc.  767 31,938 Iridium Communications, Inc.  S 5,451 44,971 j2 Global Communications, Inc.  947 27,416 Kabel Deutschland Holding AG (Germany)  2,270 105,857 Koninklijke (Royal) KPN NV (Netherlands) 864 12,616 Loral Space & Communications, Inc.  401 30,677 Mobile Telesystems ADR (Russia) 800 16,696 NeuStar, Inc. Class A  1,674 43,608 NII Holdings, Inc.  12,773 570,442 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 9,400 425,536 Tele2 AB Class B (Sweden) 5,013 104,294 Telecity Group PLC (United Kingdom)  2,552 18,722 Telecom Corp. of New Zealand, Ltd. (New Zealand) 77,639 131,176 Telenet Group Holding NV (Belgium)  1,100 43,361 USA Mobility, Inc. 1,777 31,577 Verizon Communications, Inc. 23,721 848,737 Vodafone Group PLC (United Kingdom) 34,762 89,885 Conglomerates (1.1%) 3M Co. 1,007 86,904 General Electric Co. 41,745 763,516 Honeywell International, Inc. 14,000 744,240 Marubeni Corp. (Japan) 3,000 21,101 Mitsui & Co., Ltd. (Japan) 27,200 449,313 Siemens AG (Germany) 546 67,679 SPX Corp. 5,225 373,535 Vivendi (France) 852 23,013 Consumer cyclicals (6.0%) Advance Auto Parts, Inc. 4,700 310,905 Aeropostale, Inc.  2,011 49,551 Alliance Data Systems Corp.  S 467 33,171 Amazon.com, Inc.  396 71,280 American Media Operations, Inc. 144A F 583  AnnTaylor Stores Corp.  2,148 58,834 Bally Technologies, Inc.  772 32,571 Bayerische Motoren Werke (BMW) AG (Germany) 594 46,743 Best Buy Co., Inc. 12,200 418,338 Bunzl PLC (United Kingdom) 4,607 51,659 Burberry Group PLC (United Kingdom) 10,076 176,626 Cash America International, Inc. 642 23,709 Childrens Place Retail Stores, Inc. (The)  454 22,537 Christian Dior SA (France) 591 84,478 Coach, Inc. 10,455 578,266 Compass Group PLC (United Kingdom) 10,809 97,940 Cooper Tire & Rubber 1,824 43,010 Ctrip.com Intl, Ltd. ADR (China)  733 29,650 CyberAgent, Inc. (Japan) 23 50,148 Deckers Outdoor Corp.  1,107 88,272 COMMON STOCKS (48.7%)* cont. Shares Value Consumer cyclicals cont. Deluxe Corp. 2,135 $49,148 DG FastChannel, Inc.  487 14,065 Dress Barn, Inc. 1,310 34,610 DSW, Inc. Class A  S 1,999 78,161 Dun & Bradstreet Corp. (The) 4,700 385,823 EchoStar Corp. Class A  5,114 127,697 Edenred (France)  2,132 50,502 Electrolux AB Class B (Sweden) 4,119 117,246 Emergency Medical Services Corp. Class A  347 22,420 Expedia, Inc. 10,900 273,481 EZCORP, Inc. Class A  2,682 72,763 Fiat SpA (Italy) 4,704 97,054 Foot Locker, Inc. 13,900 272,718 GameStop Corp. Class A  S 11,638 266,277 Gannett Co., Inc. 1,876 28,309 Geberit International AG (Switzerland) 179 41,439 Genesco, Inc.  1,140 42,739 Ghabbour Auto (Egypt) 2,035 15,228 Great Lakes Dredge & Dock Corp. 4,693 34,587 Green Dot Corp. Class A  520 29,505 Helen of Troy, Ltd. (Bermuda)  1,323 39,346 Hyundai Department Store Co., Ltd. (South Korea) 228 28,367 Iconix Brand Group, Inc.  1,392 26,880 Industria de Diseno Textil (Inditex) SA (Spain) 1,224 91,703 Interpublic Group of Companies, Inc. (The)  27,900 296,298 JB Hi-Fi, Ltd. (Australia) 833 15,266 Jos. A. Bank Clothiers, Inc.  1,233 49,715 Kenneth Cole Productions, Inc. Class A  1,102 13,764 Kia Motors Corp. (South Korea) 1,330 60,021 Kingfisher PLC (United Kingdom) 17,355 71,292 Kirklands, Inc.  1,095 15,363 Kloeckner & Co., AG (Germany)  1,191 33,451 Knology, Inc.  1,496 23,382 La-Z-Boy, Inc.  3,477 31,363 Landauer, Inc. 143 8,576 LG Corp. (South Korea) 349 27,173 Limited Brands, Inc. 12,200 374,906 M6-Metropole Television (France) 1,776 42,983 Maidenform Brands, Inc.  1,536 36,511 Mediaset SpA (Italy) 49,183 297,751 Moodys Corp. 12,371 328,326 Myer Holdings, Ltd. (Australia) 3,074 11,173 National CineMedia, Inc. 953 18,974 News Corp. Class A 40,000 582,400 Next PLC (United Kingdom) 7,743 238,493 NGK Spark Plug Co., Ltd. (Japan) 4,000 61,394 Nintendo Co., Ltd. (Japan) 200 58,709 Nissan Motor Co., Ltd. (Japan) 17,000 161,875 Nortek, Inc.  608 21,888 Nu Skin Enterprises, Inc. Class A 835 25,267 OfficeMax, Inc.  3,250 57,525 Omnicom Group, Inc. 11,000 503,800 OPAP SA (Greece) 4,662 80,665 Pandora A/S (Denmark)  1,440 86,792 PCD Stores, Ltd. (China) 124,000 37,170 Perry Ellis International, Inc.  1,022 28,074 8 Putnam VT Global As set Allocation Fund COMMON STOCKS (48.7%)* cont. Shares Value Consumer cyclicals cont. Persimmon PLC (United Kingdom) 7,481 $48,628 Peugeot SA (France)  6,830 259,461 Phillips-Van Heusen Corp. 364 22,936 Point, Inc. (Japan) 660 28,984 Porsche Automobil Holding SE (Preference) (Germany) 914 72,914 PPR SA (France) 505 80,356 R. R. Donnelley & Sons Co. 20,000 349,400 RadioShack Corp. 783 14,478 Randstad Holding NV (Netherlands)  414 21,866 Reed Elsevier PLC (United Kingdom) 2,420 20,437 Regis Corp. 1,077 17,878 Ross Stores, Inc. 5,600 354,200 Scholastic Corp. 889 26,261 Select Comfort Corp.  2,623 23,948 Signet Jewelers, Ltd. (Bermuda)  484 21,006 Sinclair Broadcast Group, Inc. Class A 2,019 16,515 Sonic Automotive, Inc. Class A  7,688 101,789 Sothebys Holdings, Inc. Class A 485 21,825 Stage Stores, Inc. 1,930 33,466 Standard Pacific Corp.  4,267 19,628 Steven Madden, Ltd.  1,777 74,136 Suzuki Motor Corp. (Japan) 6,300 155,211 Swire Pacific, Ltd. (Hong Kong) 18,000 295,948 Synergy Co. (Russia)  1,297 64,850 Team, Inc.  431 10,430 Tesla Motors, Inc.  334 8,894 Time Warner, Inc. 17,296 556,412 TJX Cos., Inc. (The) 10,300 457,217 TNS, Inc.  2,065 42,952 Toro Co. (The) 419 25,827 Tractor Supply Co. 686 33,264 Trump Entertainment Resorts, Inc.  F 34 544 TUI Travel PLC (United Kingdom) 25,106 96,397 UniFirst Corp. 517 28,461 United Business Media, Ltd. PLC (Ireland) 1,695 18,240 Valeo SA (France)  2,065 117,255 ValueClick, Inc.  2,178 34,913 Vertis Holdings, Inc.  F 1,807 2 VF Corp. 4,000 344,720 Visteon Corp. 144A  797 52,602 Volkswagen AG (Preference) (Germany) 442 71,750 Wal-Mart Stores, Inc. 19,697 1,062,259 Walt Disney Co. (The) 3,300 123,783 Warnaco Group, Inc. (The)  1,163 64,046 Wheelock and Co., Ltd. (Hong Kong) 12,000 48,553 Whirlpool Corp. 3,700 328,671 Williams-Sonoma, Inc. 7,400 264,106 Wirecard AG (Germany) 1,713 23,478 World Fuel Services Corp. 741 26,795 WPP PLC (Ireland) 8,514 104,830 Zale Corp.  3,751 15,979 Consumer staples (4.7%) AFC Enterprises  6,394 88,877 Akasha Wira International Tbk PT (Indonesia)  20,000 3,596 Alibaba.com, Ltd. (China)  11,500 20,624 COMMON STOCKS (48.7%)* cont. Shares Value Consumer staples cont. Anheuser-Busch InBev NV (Belgium) 2,095 $119,897 Associated British Foods PLC (United Kingdom) 8,056 148,378 Avis Budget Group, Inc.  8,149 126,798 Beijing Enterprises Water Group, Ltd. (Hong Kong)  48,000 17,970 BRF  Brasil Foods SA (Brazil) 2,100 34,596 Britvic PLC (United Kingdom) 4,094 30,219 Career Education Corp.  2,146 44,487 Carlsberg A/S Class B (Denmark) 196 19,636 CEC Entertainment, Inc.  739 28,695 Cermaq ASA (Norway)  2,679 41,387 Coca-Cola Co. (The) 7,200 473,544 Coca-Cola Hellenic Bottling Co. SA (Greece) 3,325 86,075 Core-Mark Holding Co., Inc.  747 26,586 Cosan, Ltd. Class A (Brazil) 1,370 18,659 Costco Wholesale Corp. 10,100 729,321 DineEquity, Inc.  664 32,788 Dominos Pizza, Inc.  7,703 122,863 Dr. Pepper Snapple Group, Inc. 13,100 460,596 E-Commerce China Dangdang, Inc. ADR (China)  S 729 19,734 Energizer Holdings, Inc.  309 22,526 Estee Lauder Cos., Inc. (The) Class A 7,600 613,320 Genuine Parts Co. 7,100 364,514 Heckmann Corp.  5,117 25,739 Heidrick & Struggles International, Inc. 747 21,402 Heineken Holding NV (Netherlands) 1,760 76,544 Henkel AG & Co. KGaA (Germany) 1,558 96,945 Hershey Co. (The) 9,600 452,640 Imperial Tobacco Group PLC (United Kingdom) 2,109 64,729 Inter Parfums, Inc. 1,309 24,675 Itron, Inc.  702 38,926 ITT Educational Services, Inc.  684 43,564 Japan Tobacco, Inc. (Japan) 72 266,519 Kao Corp. (Japan) 3,600 97,029 Kerry Group PLC Class A (Ireland) 5,290 176,626 Kimberly-Clark Corp. 9,000 567,360 Koninklijke Ahold NV (Netherlands) 18,865 249,125 Leroy Seafood Group ASA (Norway) 677 23,067 Lincoln Educational Services Corp. 1,918 29,748 Lorillard, Inc. 6,500 533,390 Marine Harvest (Norway) 74,583 78,990 McDonalds Corp. 2,614 200,651 MEIJI Holdings Co., Ltd. (Japan) 1,400 63,291 Metro AG (Germany) 878 63,256 National Presto Industries, Inc. 210 27,302 Nestle SA (Switzerland) 3,806 223,127 Nippon Meat Packers, Inc. (Japan) 8,000 104,558 Nutreco Holding NV (Netherlands) 180 13,669 On Assignment, Inc.  2,537 20,677 Papa Johns International, Inc.  1,362 37,727 PepsiCo, Inc. 5,080 331,876 Philip Morris International, Inc. 5,361 313,779 Prestige Brands Holdings, Inc.  3,743 44,729 Procter & Gamble Co. (The) 11,724 754,205 Reckitt Benckiser Group PLC (United Kingdom) 6,994 384,489 Revlon, Inc. Class A  1,458 14,347 Putnam VT Global Asset Allocation Fund 9 COMMON STOCKS (48.7%)* cont. Shares Value Consumer staples cont. Ruths Hospitality Group, Inc.  1,395 $6,459 Safeway, Inc. 23,180 521,318 Spectrum Brands Holdings, Inc.  766 23,876 SRA International, Inc. Class A  1,013 20,716 Suedzucker AG (Germany) 1,318 35,115 SunOpta, Inc. (Canada)  1,578 12,340 SUPERVALU, Inc. 3,854 37,114 Tesco PLC (United Kingdom)  3,771 24,995 Toyo Suisan Kaisha, Ltd. (Japan) 3,000 66,778 Travis Perkins PLC (United Kingdom) 2,647 43,676 Unilever NV (Netherlands) 10,266 319,843 Unilever PLC (United Kingdom) 598 18,307 USANA Health Sciences, Inc.  312 13,556 W.W. Grainger, Inc. 3,900 538,629 WebMD Health Corp.  297 15,165 Wolseley PLC (United Kingdom)  9,043 288,548 Energy (5.3%) Alpha Natural Resources, Inc.  90 5,403 Amyris, Inc.  328 8,751 Areva SA (France) 290 14,154 Athabasca Oil Sands Corp. (Canada)  1,036 15,704 Atwood Oceanics, Inc.  816 30,494 Ballard Power Systems, Inc. (Canada)  S 3,717 5,576 BG Group PLC (United Kingdom) 6,065 122,584 BP PLC (United Kingdom) 28,830 209,320 Cairn Energy PLC (United Kingdom)  18,226 119,382 Cal Dive International, Inc.  2,971 16,846 Caltex Australia, Ltd. (Australia) 7,791 114,627 Cameron International Corp.  12,300 623,979 Canadian Oil Sands Trust (Unit) (Canada) 680 18,067 Canadian Solar, Inc. (Canada)  398 4,931 Chevron Corp. 7,801 711,841 China Coal Energy Co. (China) 3,000 4,685 China Shenhua Energy Co., Ltd. (China) 1,500 6,291 China Sunergy Co., Ltd. ADR (China)  S 723 3,022 Cimarex Energy Co. 6,700 593,151 Cloud Peak Energy, Inc.  2,120 49,248 Compagnie Generale de Geophysique-Veritas (France)  6,117 186,285 Complete Production Services, Inc.  2,006 59,277 Connacher Oil and Gas, Ltd. (Canada)  4,421 5,907 ConocoPhillips 3,648 248,429 CONSOL Energy, Inc. 155 7,555 Contango Oil & Gas Co.  578 33,484 Covanta Holding Corp. 1,102 18,943 E-Ton Solar Tech Co., Ltd. (Taiwan)  3,000 4,916 EDP Renovaveis SA (Spain)  1,275 7,394 Enel Green Power SpA (Italy)  4,781 10,107 ENI SpA (Italy) 14,801 323,388 Evergreen Solar, Inc.  5,600 3,265 Exxon Mobil Corp. 23,704 1,733,236 Fersa Energias Renovables SA (Spain) 2,775 4,471 First Solar, Inc.  S 745 96,954 FuelCell Energy, Inc.  4,188 9,674 GCL Poly Energy Holdings, Ltd. (Hong Kong)  47,000 17,293 Gintech Energy Corp. (Taiwan) 2,019 5,779 Green Plains Renewable Energy, Inc.  S 3,321 37,394 COMMON STOCKS (48.7%)* cont. Shares Value Energy cont. Gushan Environmental Energy, Ltd. ADR (China)  S 1,232 $6,838 Halliburton Co. 19,278 787,121 Headwaters, Inc.  1,852 8,482 Helix Energy Solutions Group, Inc.  4,098 49,750 Iberdrola Renovables SA (Spain) 2,912 10,342 Innergex Renewable Energy, Inc. (Canada) 900 8,977 JA Solar Holdings Co., Ltd. ADR (China)  1,277 8,837 James River Coal Co.  S 1,359 34,423 Magma Energy Corp. (Canada)  4,912 7,253 Massey Energy Co. 95 5,097 Murphy Oil Corp. 8,400 626,220 Nexen, Inc. (Canada) 5,047 115,592 Nordex AG (Germany)  582 4,284 Occidental Petroleum Corp. 1,195 117,230 Oceaneering International, Inc.  6,800 500,684 Oil States International, Inc.  566 36,275 Oilsands Quest, Inc. (Canada)  3,790 1,592 OPTI Canada, Inc. (Canada)  4,918 3,310 Patterson-UTI Energy, Inc. 22,700 489,185 Peabody Energy Corp. 11,014 704,676 Petrofac, Ltd. (United Kingdom) 3,137 77,641 Petroleo Brasileiro SA ADR (Preference) (Brazil) 2,151 73,500 Petroleo Brasileiro SA ADR (Brazil) 1,500 56,760 Petroleum Development Corp.  2,621 110,632 Petroquest Energy, Inc.  1,400 10,542 Ram Power Corp. (Canada)  3,427 7,642 Rosetta Resources, Inc.  1,854 69,785 Royal Dutch Shell PLC Class B (United Kingdom) 10,240 337,761 Saipem SpA (Italy) 4,891 240,934 Sasol, Ltd. ADR (South Africa) 692 36,019 Schlumberger, Ltd. 2,100 175,350 Solarfun Power Holdings Co., Ltd. ADR (China)  624 5,098 SouthGobi Resources, Ltd. (Canada)  400 5,120 Stallion Oilfield Holdings, Ltd. 143 4,147 Statoil ASA (Norway) 15,466 367,947 Stone Energy Corp.  3,304 73,646 Suncor Energy, Inc. (Canada) 567 21,710 Sunoco, Inc. 11,800 475,658 Suzlon Energy, Ltd. (India)  8,827 10,799 Swift Energy Co.  1,131 44,279 Technip SA (France) 939 86,761 TETRA Technologies, Inc.  2,082 24,713 Tidewater, Inc. 993 53,463 Total SA (France) 1,226 65,000 Trina Solar, Ltd. ADR (China)  453 10,609 Tullow Oil PLC (United Kingdom) 2,604 51,210 Unit Corp.  693 32,211 Vaalco Energy, Inc.  3,930 28,139 Valero Energy Corp. 27,900 645,048 W&T Offshore, Inc. 1,957 34,972 Walter Energy, Inc. 3,372 431,076 Yanzhou Coal Mining Co., Ltd. (China) 2,000 6,111 Financials (7.0%) 3i Group PLC (United Kingdom) 10,878 55,729 ACE, Ltd. 917 57,083 10 Putnam VT Global As set Allocation Fund COMMON STOCKS (48.7%)* cont. Shares Value Financials cont. AerCap Holdings NV (Netherlands)  9,596 $135,496 Affiliated Managers Group  6,400 635,008 Ageas (Belgium) 16,666 38,107 Agree Realty Corp. R 1,205 31,559 AIA Group, Ltd. (Hong Kong)  9,600 26,986 Allianz SE (Germany) 571 67,899 Allied World Assurance Company Holdings, Ltd. 6,683 397,238 American Capital Agency Corp. R 927 26,642 American Equity Investment Life Holding Co. 6,815 85,528 American Express Co. 15,500 665,260 American Financial Group, Inc. 944 30,482 American Safety Insurance Holdings, Ltd.  1,952 41,734 Annaly Capital Management, Inc. R 24,500 439,040 Anworth Mortgage Asset Corp. R 3,174 22,218 Arch Capital Group, Ltd.  968 85,232 Ashford Hospitality Trust, Inc.  R 5,340 51,531 Aspen Insurance Holdings, Ltd. 1,240 35,489 Assicurazioni Generali SpA (Italy) 10,774 204,716 Assurant, Inc. 8,500 327,420 Assured Guaranty, Ltd. (Bermuda) 6,519 115,386 Australia & New Zealand Banking Group, Ltd. (Australia) 14,669 350,690 AXA SA (France) 6,789 113,020 Banca Intesa SpA RSP (Italy) 26,743 63,759 Banca Monte dei Paschi di Siena SpA (Italy)  52,067 59,248 Banco Bradesco SA ADR (Brazil) 5,329 108,125 Banco Latinoamericano de Exportaciones SA Class E (Panama) 3,939 72,714 Banco Popolare SC (Italy) S 19,709 89,340 Banco Santander Central Hispano SA (Spain) 5,177 54,881 Bank of America Corp. 31,604 421,597 Bank of Baroda (India) 1,598 32,048 Bank of the Ozarks, Inc. 1,349 58,479 Bank Pembangunan Daerah Jawa Barat Dan Banten Tbk PT (Indonesia)  122,500 19,714 Barclays PLC (United Kingdom) 90,066 367,520 Berkshire Hathaway, Inc. Class B  5,500 440,605 BNP Paribas SA (France) 5,985 381,015 Broadridge Financial Solutions, Inc. 16,200 355,266 Cardtronics, Inc.  1,519 26,886 CBL & Associates Properties, Inc. R S 3,053 53,428 CFS Retail Property Trust (Australia) R 14,356 25,869 Cheung Kong Holdings, Ltd. (Hong Kong) 4,000 61,701 China Construction Bank Corp. (China) 72,000 64,562 Chuo Mitsui Trust Holdings, Inc. (Japan) 34,000 141,143 Citigroup, Inc.  43,794 207,146 CNA Surety Corp.  495 11,722 CNO Financial Group, Inc.  4,074 27,622 CommonWealth REIT R 5,530 141,070 Community Bank System, Inc. 1,113 30,908 Cowen Group, Inc.  2,795 13,025 Credit Suisse Group (Switzerland) 4,078 164,491 Danske Bank A/S (Denmark)  12,228 313,668 Delek Group, Ltd. (Israel) 236 60,735 Dexus Property Group (Australia) 22,059 17,955 Dollar Financial Corp.  1,770 50,675 E*Trade Financial Corp.  3,046 48,736 COMMON STOCKS (48.7%)* cont. Shares Value Financials cont. E-House China Holdings, Ltd. ADS (China) S 1,300 $19,448 Endurance Specialty Holdings, Ltd. (Bermuda) 6,600 304,062 Evercore Partners, Inc. Class A 624 21,216 Fifth Third Bancorp 16,300 239,284 Financial Institutions, Inc. 1,570 29,783 First Financial Bancorp 1,784 32,968 First Industrial Realty Trust  R 2,130 18,659 Flagstone Reinsurance Holdings SA (Luxembourg) 2,859 36,023 Flushing Financial Corp. 2,745 38,430 Glimcher Realty Trust R 4,448 37,363 Goldman Sachs Group, Inc. (The) 1,053 177,072 Hang Lung Group, Ltd. (Hong Kong) 5,000 32,870 Hartford Financial Services Group, Inc. (The) 9,300 246,357 Host Marriott Corp. R S 12,500 223,375 HSBC Holdings PLC (London Exchange) (United Kingdom) 22,674 230,237 Hudson City Bancorp, Inc. 34,000 433,160 Huntington Bancshares, Inc. 26,400 181,368 IMMOFINANZ AG (Austria)  25,397 108,297 Industrial & Commercial Bank of China (China) 35,000 26,071 ING Groep NV (Netherlands)  6,497 63,245 International Bancshares Corp. 1,969 39,439 Intesa Sanpaolo SpA (Italy) 95,427 259,028 Invesco Mortgage Capital, Inc. R 1,157 25,269 Japan Retail Fund Investment Corp. (Japan) R 21 40,277 JPMorgan Chase & Co. 13,143 557,526 Kinnevik Investment AB Class B (Sweden) 5,570 113,723 KKR & Co. LP 5,669 80,500 Lexington Realty Trust R 4,507 35,831 Liberty Property Trust R 4,720 150,662 Lloyds Banking Group PLC (United Kingdom) 297,780 305,113 LSR Group OJSC GDR (Russia)  2,725 25,097 LTC Properties, Inc. R 1,693 47,539 Maiden Holdings, Ltd. (Bermuda) 2,596 20,405 Mediobanca SpA (Italy) 12,347 109,955 Merchants Bancshares, Inc. 726 20,009 Metro Bancorp, Inc.  224 2,466 Mitsubishi UFJ Financial Group, Inc. (Japan) 4,700 25,416 Mizuho Financial Group, Inc. (Japan) 40,700 76,707 Nasdaq OMX Group, Inc. (The)  21,400 507,394 National Australia Bank, Ltd. (Australia) 1,015 24,629 National Bank of Canada (Canada) 1,008 69,380 National Bank of Greece SA (Greece)  1,063 8,599 National Health Investors, Inc. R 1,781 80,181 Nelnet, Inc. Class A 3,275 77,585 Newcastle Investment Corp.  R 2,940 19,698 Omega Healthcare Investors, Inc. R 1,275 28,611 ORIX Corp. (Japan) 1,280 125,982 Orrstown Financial Services, Inc. 647 17,734 Park National Corp. 228 16,569 Ping An Insurance (Group) Co. of China, Ltd. (China) 3,500 39,129 Platinum Underwriters Holdings, Ltd. (Bermuda) 381 17,134 PNC Financial Services Group, Inc. 9,800 595,056 Popular, Inc. (Puerto Rico)  5,922 18,595 Protective Life Corp. 1,213 32,314 Prudential PLC (United Kingdom) 11,305 117,773 Putnam VT Global Asset Allocation Fund 11 COMMON STOCKS (48.7%)* cont. Shares Value Financials cont. PS Business Parks, Inc. R 836 $46,582 RenaissanceRe Holdings, Ltd. 1,981 126,170 Republic Bancorp, Inc. Class A 556 13,205 Resolution, Ltd. (Guernsey) 1,431 5,224 Saul Centers, Inc. R 613 29,026 Sberbank OJSC (Russia)  26,394 89,924 SLM Corp.  39,700 499,823 Societe Generale (France) 1,057 56,846 Soho China, Ltd. (China) 34,500 25,654 Southside Bancshares, Inc. 1,354 28,529 St. Joe Co. (The)  2,273 49,665 Starwood Property Trust, Inc. R 899 19,311 Suffolk Bancorp 689 17,005 Sumitomo Mitsui Financial Group, Inc. (Japan) 2,000 71,249 Swiss Life Holding AG (Switzerland)  1,153 166,919 Symetra Financial Corp. 2,570 35,209 Tokio Marine Holdings, Inc. (Japan) 8,000 239,172 UniCredito Italiano SpA (Italy) 76,456 158,257 Universal Health Realty Income Trust R 395 14,429 Universal Insurance Holdings, Inc. 3,518 17,133 Uranium Participation Corp. (Canada)  637 5,068 Urstadt Biddle Properties, Inc. Class A R 1,263 24,565 Virginia Commerce Bancorp Inc.  3,779 23,354 Warsaw Stock Exchange (Poland)  667 11,015 Wells Fargo & Co. 14,385 445,791 Westpac Banking Corp. (Australia) 7,354 167,228 Wilshire Bancorp, Inc. 2,243 17,092 World Acceptance Corp.  756 39,917 Health care (4.9%) Abbott Laboratories 3,600 172,476 Aetna, Inc. 11,922 363,740 Affymetrix, Inc.  525 2,641 Akorn, Inc.  3,653 22,174 Alapis Hldg. Industrial and Commercial SA of Pharmaceutical Chemical Products (Greece) 18,295 12,721 Allergan, Inc. 7,600 521,892 Alliance HealthCare Services, Inc.  2,950 12,508 AMAG Pharmaceuticals, Inc.  913 16,525 Amedisys, Inc.  819 27,437 AmerisourceBergen Corp. 9,400 320,728 AMN Healthcare Services, Inc.  3,011 18,488 AmSurg Corp.  904 18,939 Amylin Pharmaceuticals, Inc.  896 13,180 Astellas Pharma, Inc. (Japan) 3,200 122,000 AstraZeneca PLC (United Kingdom) 7,580 345,421 Auxilium Pharmaceuticals, Inc.  979 20,657 Beckman Coulter, Inc. 61 4,589 Bio-Rad Laboratories, Inc. Class A  66 6,854 BioInvent International AB (Sweden)  850 3,762 BioMarin Pharmaceuticals, Inc.  838 22,567 Biotest AG (Preference) (Germany) 996 61,716 Bruker Corp.  2,038 33,831 Caliper Life Sciences, Inc.  521 3,303 Cardinal Health, Inc. 10,200 390,762 Celera Corp.  616 3,881 Cephalon, Inc.  6,530 403,032 COMMON STOCKS (48.7%)* cont. Shares Value Health care cont. Cepheid, Inc.  262 $5,961 Charles River Laboratories International, Inc.  151 5,367 Coloplast A/S Class B (Denmark) 401 54,525 Complete Genomics, Inc.  500 3,735 Compugen, Ltd. (Israel)  838 4,123 Continucare Corp.  4,071 19,052 Cooper Companies, Inc. (The) 879 49,523 Covidien PLC (Ireland) 1,239 56,573 Cubist Pharmaceuticals, Inc.  906 19,388 Dendreon Corp.  600 20,952 Endo Pharmaceuticals Holdings, Inc.  2,339 83,526 Enzo Biochem, Inc.  681 3,596 Enzon Pharmaceuticals, Inc.  2,590 31,520 Forest Laboratories, Inc.  15,325 490,094 Fujirebio, Inc. (Japan) 1,600 64,449 Gen-Probe, Inc.  144 8,402 Genomic Health, Inc.  215 4,599 Gentiva Health Services, Inc.  1,282 34,101 Gilead Sciences, Inc.  16,300 590,712 GlaxoSmithKline PLC (United Kingdom)  16,291 315,042 Harvard Bioscience, Inc.  1,056 4,319 Health Management Associates, Inc. Class A  6,261 59,730 Health Net, Inc.  5,800 158,282 HealthSouth Corp.  1,881 38,956 HealthSpring, Inc.  1,688 44,783 Healthways, Inc.  1,494 16,673 Hi-Tech Pharmacal Co., Inc.  1,354 33,782 Human Genome Sciences, Inc.  S 559 13,355 Humana, Inc.  5,500 301,070 Illumina, Inc.  208 13,175 Impax Laboratories, Inc.  929 18,682 Ironwood Pharmaceuticals, Inc.  1,148 11,882 Johnson & Johnson 10,910 674,784 Kensey Nash Corp.  1,141 31,754 Kindred Healthcare, Inc.  1,368 25,130 Kinetic Concepts, Inc.  1,585 66,380 Laboratory Corp. of America Holdings  3,400 298,928 LHC Group, Inc.  575 17,250 Life Technologies Corp.  206 11,433 Lincare Holdings, Inc. 1,942 52,104 Luminex Corp.  235 4,296 Magellan Health Services, Inc.  1,530 72,338 Martek Biosciences Corp.  543 16,996 Medco Health Solutions, Inc.  9,100 557,557 Mediceo Paltac Holdings Co., Ltd. (Japan) 1,200 13,230 Medicis Pharmaceutical Corp. Class A 2,253 60,358 Merck & Co., Inc. 10,018 361,049 Mettler-Toledo International, Inc.  71 10,736 Mitsubishi Tanabe Pharma (Japan) 4,000 67,554 Momenta Pharmaceuticals, Inc.  S 714 10,689 Nanosphere, Inc.  933 4,068 Nippon Shinyaku Co., Ltd. (Japan) 4,000 57,255 Novartis AG (Switzerland) 5,871 345,445 Obagi Medical Products, Inc.  3,280 37,884 OraSure Technologies, Inc.  4,114 23,656 Orion Oyj Class B (Finland) 2,238 48,988 12 Putnam VT Global As set Allocation Fund COMMON STOCKS (48.7%)* cont. Shares Value Health care cont. Orthovita, Inc.  4,260 $8,563 Pacific Biosciences of California, Inc.  278 4,423 Pall Corp. 920 45,614 Par Pharmaceutical Cos., Inc.  3,298 127,006 PerkinElmer, Inc. 285 7,359 Perrigo Co. 6,200 392,646 Pfizer, Inc. 29,123 509,944 Providence Service Corp. (The)  1,166 18,738 QIAGEN NV (Netherlands)  367 7,175 Questcor Pharmaceuticals, Inc.  S 2,742 40,390 Roche Holding AG (Switzerland) 521 76,429 Salix Pharmaceuticals, Ltd.  662 31,088 Sanofi-Aventis (France) 7,018 449,030 Sciclone Pharmaceuticals, Inc.  3,450 14,421 Select Medical Holdings Corp.  3,930 28,728 Sequenom, Inc.  S 3,837 30,773 Sirona Dental Systems, Inc.  501 20,932 STAAR Surgical Co.  3,799 23,174 Steris Corp. 1,392 50,752 Suzuken Co., Ltd. (Japan) 1,900 58,044 Techne Corp. 102 6,698 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 3,125 162,906 Thermo Fisher Scientific, Inc.  131 7,252 UCB SA (Belgium) 1,313 45,068 United Therapeutics Corp.  573 36,225 UnitedHealth Group, Inc. 16,021 578,518 Vanda Pharmaceuticals, Inc.  1,898 17,955 Viropharma, Inc.  S 3,543 61,365 Waters Corp.  6,489 504,260 WellCare Health Plans, Inc.  892 26,956 West Pharmaceutical Services, Inc. 455 18,746 Young Innovations, Inc. 768 24,584 Miscellaneous (%) Silex Systems, Ltd. (Australia)  574 3,409 Technology (8.3%) A123 Systems, Inc.  S 1,277 12,183 Accenture PLC Class A 15,100 732,199 Acxiom Corp.  1,518 26,034 Adobe Systems, Inc.  2,079 63,992 Advanced Battery Technologies, Inc.  S 1,893 7,288 Advanced Micro Devices, Inc.  23,300 190,594 Agilent Technologies, Inc.  224 9,280 Akamai Technologies, Inc.  2,188 102,945 Altek Corp. (Taiwan) 14,282 21,665 Amdocs, Ltd. (United Kingdom)  6,918 190,037 Amkor Technologies, Inc.  S 2,308 17,056 Analog Devices, Inc. 6,700 252,389 Anixter International, Inc. 1,269 75,797 Apple, Inc.  4,472 1,442,488 Applied Materials, Inc. 49,100 689,855 Asustek Computer, Inc. (Taiwan) 6,000 56,976 Autonomy Corp. PLC (United Kingdom) 559 13,120 Badger Meter, Inc. 600 26,532 Baidu, Inc. ADR (China)  394 38,033 Bitauto Holdings, Ltd. ADR (China)  1,244 10,997 COMMON STOCKS (48.7%)* cont. Shares Value Technology cont. Black Box Corp. 1,091 $41,774 Blue Coat Systems, Inc.  2,159 64,489 BYD Co., Ltd. (China) 4,500 23,649 CA, Inc. 10,300 251,732 CACI International, Inc. Class A  606 32,360 Cavium Networks, Inc.  1,490 56,143 Check Point Software Technologies, Ltd. (Israel)  S 1,523 70,454 Checkpoint Systems, Inc.  2,815 57,848 China BAK Battery, Inc. (China)  S 2,393 4,618 China Water Industry Group, Ltd. (Hong Kong)  296,000 5,179 Cirrus Logic, Inc.  1,669 26,671 Cisco Systems, Inc.  27,901 564,437 Citrix Systems, Inc.  1,824 124,780 Computershare Ltd. (Australia) 2,166 23,906 Concur Technologies, Inc.  1,798 93,370 Convergys Corp.  2,794 36,797 CSG Systems International, Inc.  3,394 64,282 Cypress Semiconductor Corp.  24,860 461,899 DDi Corp. 1,484 17,452 Dell, Inc.  28,527 386,541 Elster Group SE ADR (Germany)  1,574 26,601 EMC Corp.  5,745 131,561 Ener1, Inc.  2,257 8,554 EnerSys  2,189 70,311 Entegris, Inc.  5,404 40,368 Entropic Communications, Inc.  S 2,955 35,696 F-Secure OYJ (Finland) 3,804 10,173 F5 Networks, Inc.  1,134 147,601 Fair Isaac Corp. 1,065 24,889 Fairchild Semiconductor Intl., Inc.  5,572 86,979 FEI Co.  5,792 152,967 FormFactor, Inc.  3,613 32,083 Fortinet, Inc.  1,946 62,953 Fujitsu, Ltd. (Japan) 53,000 368,872 Global Payments, Inc. 1,580 73,012 Google, Inc. Class A  1,199 712,170 Greatbatch, Inc.  555 13,403 GS Yuasa Corp. (Japan) 1,000 6,923 Harris Corp. 11,646 527,564 Hewlett-Packard Co. 25,359 1,067,614 Hitachi, Ltd. (Japan) 54,000 288,027 Hon Hai Precision Industry Co., Ltd. (Taiwan) 3,000 12,084 IBM Corp. 5,572 817,747 Informatica Corp.  1,261 55,522 Infospace, Inc.  4,021 33,374 Integrated Silicon Solutions, Inc.  949 7,620 Intel Corp. 19,353 406,994 Intuit, Inc.  2,346 115,658 Ixia  2,304 38,661 Jusung Engineering Co., Ltd. (South Korea)  1,559 27,808 Keyw Holding Corp. (The)  956 14,025 Lawson Software, Inc.  5,747 53,160 LDK Solar Co., Ltd. ADR (China)  966 9,776 Lexmark International, Inc. Class A  1,224 42,620 LivePerson, Inc.  2,636 29,787 Putnam VT Global Asset Allocation Fund 13 COMMON STOCKS (48.7%)* cont. Shares Value Technology cont. Longtop Financial Technologies Ltd. ADR (Hong Kong)  967 $34,986 LTX-Credence Corp.  1,829 13,535 Magma Design Automation, Inc.  4,656 23,327 Mantech International Corp. Class A  512 21,161 MedAssets, Inc.  1,414 28,549 MEMC Electronic Materials, Inc.  969 10,911 Microsoft Corp. 43,090 1,203,073 MicroStrategy, Inc.  610 52,137 Monotype Imaging Holdings, Inc.  1,531 16,994 Motech Industries, Inc. (Taiwan) 2,029 7,477 NCI, Inc.  308 7,081 NetApp, Inc.  2,161 118,769 NetEase.com ADR (China)  569 20,569 Netgear, Inc.  752 25,327 NetSuite, Inc.  1,955 48,875 Nokia Corp. (Finland) 3,449 35,696 Novellus Systems, Inc.  800 25,856 NVE Corp.  385 22,265 ON Semiconductor Corp.  61,200 604,656 Open Text Corp. (Canada)  500 23,030 Oracle Corp. 11,182 349,997 Pacific Online, Ltd. (China) 10,000 4,477 Plantronics, Inc. 1,509 56,165 Polycom, Inc.  2,118 82,560 Progress Software Corp.  965 40,839 QLogic Corp.  23,082 392,856 Qualcomm, Inc. 3,139 155,349 Quantum Corp.  16,126 59,989 Quest Software, Inc.  4,926 136,647 Renesola, Ltd. ADR (China)  900 7,866 RF Micro Devices, Inc.  1,817 13,355 Riverbed Technology, Inc.  550 19,344 Rohm Co., Ltd. (Japan) 600 39,172 Saft Groupe SA (France) 172 6,336 SAIC, Inc.  1,581 25,075 Salesforce.com, Inc.  848 111,936 Samsung Electronics Co., Ltd. (South Korea) 22 18,620 SanDisk Corp.  10,400 518,544 SAP AG (Germany) 700 35,662 Seagate Technology  29,500 443,385 Shanda Games, Ltd. ADR (China)  4,400 28,336 Silicon Laboratories, Inc.  S 3,042 139,993 Simplo Technology Co., Ltd. (Taiwan) 2,200 15,989 Sina Corp. (China)  350 24,087 Skyworks Solutions, Inc.  1,346 38,536 SMART Modular Technologies (WWH), Inc.  6,365 36,662 Sohu.com, Inc. (China)  283 17,968 Solarworld AG (Germany) 350 3,494 Sourcefire, Inc.  2,209 57,279 Spectrum Control, Inc.  1,234 18,498 Symantec Corp.  3,763 62,993 Synchronoss Technologies, Inc.  970 25,909 Tech Data Corp.  1,884 82,934 TeleCommunication Systems, Inc. Class A  5,380 25,125 Tencent Holdings, Ltd. (China) 1,900 41,285 COMMON STOCKS (48.7%)* cont. Shares Value Technology cont. Teradata Corp.  15,300 $629,748 Teradyne, Inc.  14,500 203,580 TIBCO Software, Inc.  7,482 147,470 Trend Micro, Inc. (Japan) 1,700 56,143 TTM Technologies, Inc.  5,458 81,379 Ultralife Batteries, Inc.  656 4,336 Ultratech, Inc.  1,242 24,691 Unisys Corp.  3,256 84,298 Valence Technology, Inc.  S 5,600 9,408 Venture Corp., Ltd. (Singapore) 6,000 43,249 VeriFone Systems, Inc.  962 37,095 VeriSign, Inc. 1,505 49,168 VMware, Inc. Class A  6,882 611,879 Watts Water Technologies, Inc. Class A 919 33,626 Websense, Inc.  1,280 25,920 Western Digital Corp.  6,300 213,570 Wistron Corp. (Taiwan) 11,000 22,400 Woongjin Energy Co., Ltd. (South Korea)  1,950 32,696 Xyratex, Ltd. (United Kingdom)  4,602 75,059 Youku.com, Inc. ADR (China)  751 26,293 Zix Corp.  3,008 12,844 Zon Multimedia Servicos de Telecomunicacoes e Multimedia SGPS SA (Portugal) 4,881 22,125 Transportation (0.6%) Alaska Air Group, Inc.  948 53,742 CAI International, Inc.  4,394 86,122 Central Japan Railway Co. (Japan) 38 318,305 ComfortDelgro Corp., Ltd. (Singapore) 35,000 42,229 Deutsche Lufthansa AG (Germany)  2,154 47,106 Deutsche Post AG (Germany) 2,078 35,288 easyJet PLC (United Kingdom)  7,552 51,822 HUB Group, Inc. Class A  1,132 39,778 Qantas Airways, Ltd. (Australia)  98,897 257,189 Singapore Airlines, Ltd. (Singapore) 4,000 47,639 TAL International Group, Inc. 1,474 45,502 TNT NV (Netherlands) 699 18,460 Turk Hava Yollari (Turkey)  7,021 24,584 United Continental Holdings, Inc.  S 16,796 400,081 Wabtec Corp. 1,453 76,849 Utilities and power (1.7%) Alliant Energy Corp. 3,581 131,673 Ameren Corp. 3,400 95,846 Ameresco, Inc. Class A  727 10,440 Atco, Ltd. Class I (Canada) 714 42,424 BKW FMB Energie AG (Switzerland) 177 13,400 Centrica PLC (United Kingdom) 14,947 77,298 CEZ AS (Czech Republic) 973 40,676 China Longyuan Power Group Corp. (China)  23,000 21,038 China Power New Energy Development Co., Ltd. (China)  218,000 18,791 China Water Affairs Group, Ltd. (Hong Kong) 30,000 11,926 China WindPower Group, Ltd. (China)  450,000 45,156 Chubu Electric Power, Inc. (Japan) 1,500 36,881 Cia de Saneamento Basico do Estado de Sao Paulo ADR (Brazil) 654 34,584 CMS Energy Corp. 6,800 126,480 14 Putnam VT Global As set Allocation Fund COMMON STOCKS (48.7%)* cont. Shares Value Utilities and power cont. DPL, Inc. 7,605 $195,525 EDF (France) 344 14,119 EDF Energies Nouvelles SA (France) 148 6,265 Enel SpA (Italy) 54,994 275,022 Energias de Portugal (EDP) SA (Portugal) 66,014 219,882 Energy Development Corp. (Philippines) 108,800 14,633 EnerNOC, Inc.  329 7,866 Entergy Corp. 3,493 247,409 Exelon Corp. 13,812 575,132 FirstEnergy Corp. 12,232 452,829 Fortum OYJ (Finland) 1,824 54,950 GDF Suez (France) 845 30,338 Guangdong Investment, Ltd. (China) 116,000 59,694 Hokkaido Electric Power Co., Inc. (Japan) 500 10,224 Hokuriku Electric Power Co. (Japan) 300 7,373 Huaneng Power International, Inc. (China) 10,000 5,288 Infigen Energy (Australia) 13,382 7,330 Kansai Electric Power, Inc. (Japan) 700 17,280 Kyushu Electric Power Co., Inc. (Japan) 600 13,452 Manila Water Co., Inc. (Philippines) 18,100 7,954 NextEra Energy, Inc. 631 32,806 NRG Energy, Inc.  7,300 142,642 Ormat Technologies, Inc. 256 7,572 Public Power Corp. SA (Greece) 2,430 34,897 Red Electrica Corp. SA (Spain) 5,486 258,213 Severn Trent PLC (United Kingdom) 1,366 31,487 Shikoku Electric Power Co., Inc. (Japan) 400 11,766 TECO Energy, Inc. 21,500 382,700 Toho Gas Co., Ltd. (Japan) 8,000 40,010 Tokyo Electric Power Co. (Japan) 400 9,771 Tokyo Gas Co., Ltd. (Japan) 10,000 44,346 Westar Energy, Inc. 5,002 125,850 Total common stocks (cost $98,081,293) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (20.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (5.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $2,695,412 $2,991,697 4 1/2s, TBA, January 1, 2041 9,000,000 9,345,235 U.S. Government Agency Mortgage Obligations (15.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, TBA, January 1, 2041 3,000,000 2,977,969 Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, January 1, 2041 8,000,000 8,559,375 4s, TBA, January 1, 2041 9,000,000 8,952,890 4s, TBA, January 1, 2026 16,000,000 16,473,750 Total U.S. government and agency mortgage obligations (cost $49,100,222) U.S. TREASURY OBLIGATIONS (%)* Principal amount Value U.S. Treasury Notes 4 1/4s, November 15, 2013 ## $20,000 $21,889 Total U.S. treasury obligations (cost $20,042) CORPORATE BONDS AND NOTES (16.5%)* Principal amount Value Basic materials (1.2%) Airgas, Inc. sr. unsec. unsub. notes 2.85s, 2013 $30,000 $30,233 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 110,000 139,154 Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 50,000 52,250 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 45,000 46,800 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 6 1/2s, 2019 (Canada) 70,000 83,240 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 20,000 20,650 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 10,000 10,625 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.302s, 2013 (Netherlands) 75,000 71,813 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 60,000 65,400 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 75,000 93,994 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 30,000 33,216 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 91,852 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 70,000 73,850 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 35,000 36,016 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 55,000 54,938 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 327,000 360,518 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 30,000 30,975 Georgia-Pacific, LLC 144A company guaranty sr. unsec. notes 7s, 2015 8,000 8,300 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 10,000 10,475 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 15,000 16,031 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 20,000 21,150 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 25,000 27,188 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 20,000 21,600 International Paper Co. bonds 7.95s, 2018 80,000 95,197 Jefferson Smurfit escrow bonds 8 1/4s, 2012 10,000 325 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 62,923 Lyondell Chemical Co. sr. notes 11s, 2018 105,000 118,913 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 116,000 128,325 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 20,000 22,325 Putnam VT Global Asset Allocation Fund 15 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Basic materials cont. Momentive Performance Materials, Inc. 144A notes 9s, 2021 $70,000 $73,850 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 20,000 21,520 Nalco Co. 144A sr. notes 6 5/8s, 2019 20,000 20,450 NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 65,000 61,100 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 45,000 46,181 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 75,000 77,813 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default)  55,000 248 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 15,000 15,113 Rio Tinto Finance USA Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 22,000 29,547 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 8.95s, 2014 (Australia) 25,000 30,268 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 25,000 23,732 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 100,000 116,199 Sealed Air Corp. 144A sr. unsec. bonds 6 7/8s, 2033 25,000 23,441 Smurfit Kappa Funding PLC sr. sub. notes 7 3/4s, 2015 (Ireland) EUR 5,000 6,846 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $90,000 92,250 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 50,000 54,750 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 25,000 26,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 20,000 21,100 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 45,000 47,475 Stone Container Corp. escrow bonds 8 3/8s, 2012 (In default)  5,000 163 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 20,000 26,000 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 45,000 55,688 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 40,000 41,900 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 40,000 41,400 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 15,000 14,700 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 25,000 26,500 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 30,000 30,075 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes FRN Ser. B, 4.037s, 2014 35,000 31,500 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 25,000 25,750 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 35,000 38,393 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Capital goods (0.7%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 $30,000 $33,750 Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 10,000 10,275 Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 100,000 110,000 Allison Transmission 144A company guaranty 11s, 2015 50,000 54,500 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  51,500 56,135 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 70,000 74,200 Baldor Electric Co. company guaranty 8 5/8s, 2017 30,000 33,600 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 35,000 36,050 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 55,000 54,450 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 125,000 132,610 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 30,000 30,600 Case New Holland, Inc. 144A sr. notes 7 7/8s, 2017 (Netherlands) 30,000 32,775 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 40,000 42,450 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 10,000 10,425 Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 5,000 5,250 John Deere Capital Corp. notes Ser. MTN, 5 1/4s, 2012 65,000 69,877 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 50,000 55,375 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 164,000 191,959 Mueller Water Products, Inc. company guaranty sr. unsec. notes 7 3/8s, 2017 35,000 33,775 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 50,000 68,122 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 $50,000 50,665 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 30,000 30,600 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 45,000 42,255 Raytheon Co. sr. unsec. notes 3 1/8s, 2020 20,000 18,355 Ryerson Holding Corp. sr. disc. notes zero %, 2015 40,000 18,400 Ryerson, Inc. company guaranty sr. notes 12s, 2015 89,000 93,228 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 20,000 21,200 Tenneco, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 35,000 35,788 Tenneco, Inc. 144A sr. notes 7 3/4s, 2018 20,000 21,200 Terex Corp. sr. unsec. sub. notes 8s, 2017 75,000 75,750 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 40,000 41,250 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 50,000 53,250 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 50,000 51,750 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 120,981 16 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Communication services (1.9%) Adelphia Communications Corp. escrow bonds zero %, 2010 $55,000 $825 American Tower Corp. sr. unsec. notes 7s, 2017 70,000 78,684 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 90,000 99,979 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 30,000 31,681 AT&T, Inc. 144A sr. unsec. unsub. notes 5.35s, 2040 34,000 31,976 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 132,000 159,042 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 20,000 20,600 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 80,000 87,100 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 16,050 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 25,000 26,188 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 162,895 194,252 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 20,000 20,700 CenturyLink, Inc. sr. unsec. unsub. notes Ser. L, 7 7/8s, 2012 105,000 113,561 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 75,000 78,375 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 20,000 19,850 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 50,000 47,375 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 5,000 5,175 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 110,000 118,525 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 156,000 176,447 Cox Communications, Inc. 144A notes 5 7/8s, 2016 82,000 91,429 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 110,000 117,838 Cricket Communications, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 70,000 66,675 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 14,416 CSC Holdings LLC sr. notes 6 3/4s, 2012 1,000 1,039 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 10,000 10,988 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Germany) 143,000 192,185 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 70,000 76,475 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 30,000 32,925 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes 9 1/4s, 2015 (Luxembourg) 10,000 10,200 Intelsat Jackson Holding Co. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 55,000 59,263 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 55,000 55,550 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Communication services cont. Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg)  $50,000 $55,250 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 205,000 223,450 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 140,000 138,950 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 25,500 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 90,000 93,150 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 14,288 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 90,000 99,675 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 40,000 41,100 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 45,000 48,038 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 15,000 15,525 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 15,000 15,188 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 125,000 135,156 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 26,250 Rogers Communications, Inc. sec. notes 6 3/8s, 2014 (Canada) 93,000 104,495 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 5,000 5,463 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 75,000 81,188 Sprint Capital Corp. company guaranty 6 7/8s, 2028 215,000 188,125 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 90,000 96,525 TCI Communications, Inc. company guaranty 7 7/8s, 2026 36,000 42,589 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2014 120,000 139,827 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 27,612 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 3,000 3,094 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 162,000 211,491 Verizon New England, Inc. sr. notes 6 1/2s, 2011 82,000 85,189 Verizon New Jersey, Inc. debs. 8s, 2022 45,000 53,161 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 50,000 58,082 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 30,000 31,612 Virgin Media Secured Finance PLC company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 65,000 107,453 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Netherlands) $100,000 112,750 Windstream Corp. company guaranty 8 5/8s, 2016 65,000 68,413 Windstream Corp. company guaranty 8 1/8s, 2013 5,000 5,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 15,000 15,750 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 68,331 Putnam VT Global Asset Allocation Fund 17 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Consumer cyclicals (2.9%) Affinia Group Inc. 144A sr. notes 10 3/4s, 2016 $14,000 $15,540 Affinia Group Holdings, Inc. 144A sr. sub. notes 9s, 2014 20,000 20,550 Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 50,000 51,875 Affinion Group, Inc. company guaranty 11 1/2s, 2015 35,000 36,400 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 50,000 48,750 AMC Entertainment Holdings, Inc. 144A sr. sub. notes 9 3/4s, 2020 65,000 67,600 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 20,000 20,200 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 100,000 98,250 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 45,000 45,675 American Media Operations, Inc. 144A sr. sub. notes 14s, 2013  36,474 12,766 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013  F 3,155 3,218 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 55,000 58,850 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 15,488 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 50,000 48,375 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 25,000 24,688 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 30,000 28,500 Belo Corp. sr. unsec. unsub. notes 8s, 2016 10,000 10,775 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 60,000 61,200 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 10,000 10,125 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 40,000 40,900 Building Materials Corp. 144A sr. notes 7s, 2020 15,000 15,413 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 20,000 19,800 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 55,000 56,788 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 70,000 82,648 Cedar Fair LP/Canadas Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 5,000 5,381 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 65,000 67,113 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 35,000 33,863 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 50,000 49,125 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 63,086 Cinemark, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 25,000 27,063 Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 15,000 15,525 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 40,000 35,800 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 115,000 125,925 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Consumer cyclicals cont. Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 $30,000 $32,250 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 95,000 100,700 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 (Germany) 5,000 5,660 Daimler Finance North America, LLC company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 117,000 120,894 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 25,000 27,719 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 40,000 43,474 DISH DBS Corp. company guaranty 6 5/8s, 2014 5,000 5,188 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 88,825 Echostar DBS Corp. sr. notes 6 3/8s, 2011 35,000 36,050 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 80,000 89,600 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 25,000 24,375 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 100,000 116,000 Gateway Casinos & Entertainment, Ltd. 144A company guaranty sr. notes 8 7/8s, 2017 CAD 15,000 15,539 Giraffe Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2018 $20,000 20,850 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 85,000 96,900 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 50,000 50,375 Hanesbrands, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 50,000 47,500 Harrahs Operating Co., Inc. sr. notes 11 1/4s, 2017 210,000 236,250 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 110,000 123,267 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 65,000 71,175 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 51,000 49,980 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 115,000 121,181 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 15,000 15,938 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 10,000 10,700 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 70,000 76,125 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 163,000 167,075 Lennar Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2018 60,000 57,000 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 65,000 68,575 Liberty Media, LLC. debs. 8 1/4s, 2030 50,000 48,500 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 20,000 21,150 M/I Homes, Inc. 144A sr. unsec. notes 8 5/8s, 2018 65,000 65,650 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 310,000 313,875 18 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Consumer cyclicals cont. Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $45,000 $47,981 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  40,000 5,250 McClatchy Co. (The) company guaranty sr. notes 11 1/2s, 2017 45,000 50,569 Meritage Homes Corp. company guaranty 6 1/4s, 2015 62,000 62,310 Meritage Homes Corp. company guaranty sr. unsec. unsub. notes 7.15s, 2020 5,000 4,975 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 20,000 18,325 MGM Resorts International sr. notes 10 3/8s, 2014 5,000 5,613 MGM Resorts International sr. notes 6 3/4s, 2012 95,000 94,525 MGM Resorts International 144A sr. notes 9s, 2020 10,000 11,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 30,000 32,700 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 60,000 62,250 Navistar International Corp. sr. notes 8 1/4s, 2021 65,000 70,200 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 137,490 144,021 News America Holdings, Inc. company guaranty 7 3/4s, 2024 50,000 58,956 News America Holdings, Inc. debs. 7 3/4s, 2045 100,000 118,849 Nielsen Finance LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 35,000 36,225 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  120,000 126,000 Nortek, Inc. company guaranty sr. notes 11s, 2013 50,155 53,415 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 30,000 30,975 Omnicom Group, Inc. sr. notes 5.9s, 2016 30,000 33,434 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 115,000 134,550 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 25,000 27,563 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 65,000 66,300 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 25,000 26,344 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 25,000 26,375 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 5,000 5,450 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 70,000 70,175 QVC Inc. 144A sr. notes 7 3/8s, 2020 25,000 26,188 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 155,000 152,288 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 15,000 15,975 Roofing Supplay Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 40,000 41,200 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 52,800 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 40,000 40,000 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 15,000 15,338 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Consumer cyclicals cont. Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 $54,000 $61,020 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 35,000 32,638 Sinclair Television Group, Inc. 144A sr. notes 8 3/8s, 2018 10,000 10,325 Standard Pacific Corp. company guaranty sr. notes 10 3/4s, 2016 60,000 69,150 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 5,000 5,250 Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 35,000 33,950 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 70,000 84,830 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 5,000 6,278 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 65,000 66,002 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 85,000 86,362 Time Warner, Inc. debs. 9.15s, 2023 40,000 52,490 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 120,000 136,800 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 10,000 10,375 Travelport LLC company guaranty 11 7/8s, 2016 10,000 9,825 Travelport LLC company guaranty 9 7/8s, 2014 45,000 43,819 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 20,000 19,375 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 EUR 50,000 69,583 Univision Communications, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015  $78,552 84,836 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 90,000 95,625 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014  F 44,015 2,201 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 166,828 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 10,000 9,713 WMG Acquisition Corp. company guaranty sr. sec. notes 9 1/2s, 2016 70,000 75,075 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 25,000 27,063 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 75,000 89,250 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 50,000 51,625 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 75,000 78,000 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 72,000 79,290 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  F 30,000  Consumer staples (1.6%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 5,000 6,596 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 6,525 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 65,015 Putnam VT Global Asset Allocation Fund 19 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Consumer staples cont. Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $55,000 $68,439 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 10,000 10,775 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 30,000 30,600 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 48,000 49,200 Blue Acquisition Sub., Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2018 30,000 31,950 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 40,000 41,600 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 68,898 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 55,000 55,688 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 65,000 71,988 Claires Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 (In default)  31,766 31,131 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 63,600 CVS Caremark Corp. jr. unsec. sub. bonds FRB 6.302s, 2037 38,000 36,623 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 78,741 89,469 Dave & Busters, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 50,000 54,875 Dean Foods Co. company guaranty 7s, 2016 50,000 45,875 Delhaize Group company guaranty sr. unsec. bond 5 7/8s, 2014 (Belgium) 50,000 54,991 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 65,000 73,724 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 40,000 50,055 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 40,000 42,400 Dole Food Co. sr. notes 13 7/8s, 2014 13,000 15,893 Dole Food Co. 144A sr. sec. notes 8s, 2016 35,000 36,925 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 20,000 20,200 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 75,000 76,078 General Mills, Inc. sr. unsec. notes 5.65s, 2019 25,000 27,783 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 83,323 Hertz Corp. company guaranty 8 7/8s, 2014 130,000 132,925 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 15,000 15,563 Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR 50,000 72,119 JBS USA LLC/JBS USA Finance, Inc. sr. notes 11 5/8s, 2014 $55,000 64,350 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 145,000 161,523 Kroger Co. company guaranty 6.4s, 2017 137,000 157,298 Landrys Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 15,000 16,013 Libbey Glass, Inc. 144A sr. notes 10s, 2015 20,000 21,500 McDonalds Corp. sr. unsec. bond 6.3s, 2037 51,000 59,852 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Consumer staples cont. McDonalds Corp. sr. unsec. notes 5.7s, 2039 $59,000 $64,250 Michael Foods, Inc. 144A sr. notes 9 3/4s, 2018 20,000 21,850 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 74,624 Pinnacle Foods Finance LLC/Pinnacle Foods Finance Corp. sr. notes 9 1/4s, 2015 75,000 78,094 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 30,000 31,050 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 20,000 20,700 Reddy Ice Corp. company guaranty sr. notes 11 1/4s, 2015 40,000 40,900 Revlon Consumer Products Corp. company guaranty sr. notes 9 3/4s, 2015 90,000 95,175 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 40,000 38,450 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 108,000 91,800 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 15,000 15,619 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 30,000 32,400 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 20,000 22,500 Service Corporation International sr. notes 7s, 2019 20,000 20,000 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 105,000 106,838 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 30,000 32,025 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 85,000 97,963 Spectrum Brands, Inc. sr. unsec. sub. bonds 12s, 2019  28,573 31,895 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 25,000 27,469 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 60,000 60,075 SUPERVALU, Inc. sr. unsec. notes 7 1/2s, 2014 40,000 38,600 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 45,000 53,213 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 20,000 20,350 Universal Corp. notes Ser. MTNC, 5.2s, 2013 460,000 474,783 Wendys/Arbys Restaurants LLC company guaranty sr. unsec. unsub. notes 10s, 2016 85,000 92,225 West Corp. 144A sr. notes 7 7/8s, 2019 25,000 25,438 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 25,000 26,500 Energy (1.4%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 25,000 26,750 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 10,000 10,893 Apache Corp. sr. unsec. unsub. notes 3 5/8s, 2021 90,000 86,658 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 40,000 42,200 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 54,000 54,540 ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 20,000 18,900 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 35,000 37,800 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 55,000 56,650 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 75,000 76,125 20 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Energy cont. Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 $35,000 $36,925 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 45,000 48,769 Complete Production Services, Inc. company guaranty 8s, 2016 65,000 67,275 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 38,275 31,577 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 60,000 60,300 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 90,000 97,200 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 50,000 53,250 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 55,000 58,919 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 59,675 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 50,000 51,750 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 97,750 Forest Oil Corp. sr. notes 8s, 2011 65,000 67,925 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 45,000 45,675 Gazprom Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 100,000 102,000 Gazprom Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 200,000 237,646 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 110,000 113,025 Hercules Off shore, Inc. 144A sr. notes 10 1/2s, 2017 25,000 20,688 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 10,000 10,000 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2015 20,000 21,300 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 95,000 96,425 International Coal Group, Inc. sr. notes 9 1/8s, 2018 45,000 48,825 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 70,000 73,850 Massey Energy Co. company guaranty sr. unsec. notes 6 7/8s, 2013 105,000 106,313 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 15,000 15,927 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 30,000 30,825 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 55,000 56,100 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 35,000 37,975 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 40,000 28,500 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 100,000 70,625 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 10,000 9,875 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 5,000 5,013 Peabody Energy Corp. company guaranty 7 3/8s, 2016 65,000 72,150 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 5,000 5,338 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Energy cont. Peabody Energy Corp. sr. notes 5 7/8s, 2016 $50,000 $50,250 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 340,000 212,500 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 60,000 67,200 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 5,000 5,213 Plains Exploration & Production Co. company guaranty 7s, 2017 100,000 102,750 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 10,000 9,575 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 60,000 69,900 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 20,625 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 55,000 59,400 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 100,000 93,750 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 20,000 20,300 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 97,444 Trico Shipping AS 144A sr. notes 13 7/8s, 2014 (Norway) (In default)  30,000 24,300 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 15,000 15,759 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 25,000 27,744 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 7/8s, 2039 (Switzerland) 35,000 48,755 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 20,000 21,222 Whiting Petroleum Corp. company guaranty 7s, 2014 60,000 63,000 Williams Cos., Inc. (The) notes 7 3/4s, 2031 4,000 4,511 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 11,000 12,984 Financials (3.6%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 15,000 16,110 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 25,000 27,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 25,000 27,313 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.496s, 2014 24,000 22,331 Ally Financial, Inc. sr. unsec. unsub. notes 6 3/4s, 2014 110,000 115,259 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 35,000 35,000 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 20,975 American Express Co. sr. unsec. notes 8 1/8s, 2019 160,000 199,074 American General Finance Corp. sr. unsec. notes Ser. MTNI, Class I, 4 7/8s, 2012 210,000 197,663 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 50,000 53,240 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 214,000 218,280 Bank of Montreal sr. unsec. bond 2 1/8s, 2013 (Canada) 65,000 66,153 Putnam VT Global Asset Allocation Fund 21 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Financials cont. Bank of New York Mellon Corp. (The) sr. unsec. notes 4.3s, 2014 $90,000 $96,030 Bank of New York Mellon Corp. (The) sr. unsec. notes 2.95s, 2015 20,000 20,217 BankAmerica Capital III bank guaranteed jr. unsec. FRN 0.859s, 2027 43,000 30,569 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 26,071 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 31,250 30,798 Capital One Capital III company guaranty 7.686s, 2036 31,000 31,000 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 30,000 29,625 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 65,000 69,550 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 45,000 52,144 CB Richard Ellis Services, Inc. 144A company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 15,000 CIT Group, Inc. sr. bonds 7s, 2017 230,000 230,575 CIT Group, Inc. sr. bonds 7s, 2016 105,000 105,394 CIT Group, Inc. sr. bonds 7s, 2015 70,000 70,175 CIT Group, Inc. sr. bonds 7s, 2014 20,000 20,200 Citigroup, Inc. sr. notes 6 1/2s, 2013 195,000 214,122 Citigroup, Inc. sub. notes 5s, 2014 135,000 139,655 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 319,000 319,227 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 15,000 15,600 Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 130,000 136,209 Credit Suisse Guernsey, Ltd. jr. unsec. sub. notes FRN 5.86s, 2017 (United Kingdom) 34,000 32,130 Deutsche Bank AG London sr. unsec. notes 2 3/8s, 2013 (United Kingdom) 5,000 5,083 Deutsche Bank AG/London sr. unsec. notes 3 7/8s, 2014 (United Kingdom) 125,000 131,219 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, 2016 55,000 49,225 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 57,000 60,821 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017  65,000 76,375 Fleet Capital Trust V bank guaranteed jr. sub. FRN 1.304s, 2028 29,000 20,309 Fund American Cos., Inc. notes 5 7/8s, 2013 26,000 27,012 GATX Financial Corp. notes 5.8s, 2016 25,000 27,077 GE Capital Trust I unsec. sub. bonds FRB 6 3/8s, 2067 135,000 133,313 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.486s, 2016 65,000 60,641 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.417s, 2012 10,000 9,947 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 392,000 452,821 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 170,000 198,944 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 194,000 199,255 HCP, Inc. sr. unsec. notes 6s, 2017 28,000 29,285 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 60,000 61,770 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Financials cont. HSBC Finance Capital Trust IX FRN 5.911s, 2035 $100,000 $92,000 HSBC Finance Corp. 144A sr. unsec. sub. notes 6.676s, 2021 221,000 223,272 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 35,000 35,088 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 5,000 5,063 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 95,000 95,000 JPMorgan Chase & Co. sr. notes 6s, 2018 270,000 301,521 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 119,000 119,404 KB Home company guaranty 6 3/8s, 2011 49,000 49,735 Lehman Brothers E-Capital Trust I FRN zero %, 2065 (In default)  285,000 29 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 15,000 16,350 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 54,000 55,620 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 100,000 88,662 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 110,000 114,757 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 60,000 63,828 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 70,000 74,009 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 318,000 348,006 MetLife, Inc. sr. unsec. 6 3/4s, 2016 55,000 63,798 Morgan Stanley sr. unsec. unsub. notes 6 3/4s, 2011 182,000 185,036 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 40,000 43,200 Nationwide Financial Services notes 5 5/8s, 2015 25,000 25,241 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R 30,000 30,823 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 46,267 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 50,000 51,125 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 45,000 44,606 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 78,594 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 85,000 87,338 Provident Funding Associates 144A sr. notes 10 1/4s, 2017 25,000 25,938 Prudential Financial, Inc. jr. unsec. sub. notes FRN 8 7/8s, 2038 30,000 34,712 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 50,000 50,500 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 3.95s, 2015 (United Kingdom) 105,000 102,831 Sabra Health Care LP/Sabra Capital Corp. 144A company guaranty sr. notes 8 1/8s, 2018 R 25,000 25,813 22 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Financials cont. Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R $41,000 $46,082 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 22,000 23,734 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 R 40,000 39,529 SLM Corp. sr. notes Ser. MTN, 8s, 2020 40,000 40,556 SLM Corp. sr. unsec. unsub. notes Ser. MTNA, 5s, 2013 120,000 120,310 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.302s, 2037 75,000 55,610 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 5,000 4,375 Vnesheconombank Via VEB Finance, Ltd. 144A bank guaranteed bonds 6.8s, 2025 (Russia) 300,000 299,250 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 70,000 70,665 VTB Bank Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 102,750 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 414,540 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 22,141 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 275,000 299,254 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 0.446s, 2012 95,000 94,983 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 30,000 29,944 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 83,317 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2013 (Australia) 60,000 59,604 Willis Group North America, Inc. company guaranty 6.2s, 2017 10,000 10,276 Health care (0.8%) Abbott Laboratories sr. unsec. notes 5 7/8s, 2016 90,000 103,896 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 42,783 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 118,745 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 84,342 Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 60,000 65,550 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 50,000 53,000 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 75,000 78,750 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 10,000 9,900 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 35,000 34,825 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 45,000 45,000 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  38,000 40,708 HCA, Inc. sr. sec. notes 9 1/4s, 2016 42,000 44,809 HCA, Inc. sr. sec. notes 9 1/8s, 2014 160,000 167,800 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 55,000 55,550 HealthSouth Corp. company guaranty 10 3/4s, 2016 40,000 43,100 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Health care cont. IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 $85,000 $87,231 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 37,188 Omnicare, Inc. sr. sub. notes 6 7/8s, 2015 10,000 10,175 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 50,000 50,250 Quintiles Transnational Corp. 144A sr. notes 9 1/2s, 2014  45,000 46,125 Select Medical Corp. company guaranty 7 5/8s, 2015 33,000 33,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 15,225 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  16,477 16,642 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 10,000 10,850 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 6,000 6,990 Tenet Healthcare Corp. sr. notes 9s, 2015 130,000 144,300 Tenet Healthcare Corp. 144A sr. unsec. notes 8s, 2020 40,000 40,600 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherland Antilles) 50,000 50,751 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 20,000 20,600 US Oncology Holdings, Inc. sr. unsec. notes FRN 6.737s, 2012  76,000 76,570 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 4,938 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 20,000 19,850 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 4,975 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 110,000 116,232 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 40,000 41,912 WellPoint, Inc. notes 7s, 2019 35,000 41,001 Technology (0.8%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 5,000 5,300 Advanced Micro Devices, Inc. 144A sr. notes 7 3/4s, 2020 15,000 15,563 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 30,000 23,700 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 55,000 55,963 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 40,000 41,300 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  75,000 75,750 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 40,000 39,600 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 70,000 76,210 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 70,000 76,593 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 7/8s, 2020 15,000 15,863 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 5/8s, 2017 25,000 26,313 Putnam VT Global Asset Allocation Fund 23 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Technology cont. First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015  $293,694 $278,275 First Data Corp. 144A sr. bonds 12 5/8s, 2021 20,000 19,100 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014  6,011 6,281 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 53,000 55,385 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 10,000 10,525 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 25,000 28,063 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 50,000 55,000 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 50,000 54,500 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 39,635 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 22,535 Hewlett-Packard Co. sr. unsec. notes 3 3/4s, 2020 70,000 68,467 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 99,750 Jazz Technologies, Inc. 144A notes 8s, 2015 F 29,000 26,680 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 88,938 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 75,000 78,000 Oracle Corp. sr. unsec. notes 5s, 2011 84,000 84,099 Oracle Corp. 144A notes 3 7/8s, 2020 65,000 64,580 Oracle Corp. 144A sr. notes 5 3/8s, 2040 35,000 35,372 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 50,000 50,625 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 7,000 7,359 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 50,000 50,625 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 95,000 114,000 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 55,000 62,511 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 22,552 Transportation (0.2%) American Airlines Pass-Through Trust 2001-01 pass-through certificates Ser. 01-1, 6.817s, 2011 10,000 10,113 AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 30,000 31,500 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 60,000 68,888 Burlington Northern Santa Fe Corp. debs. 5 3/4s, 2040 35,000 36,247 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 81,480 80,665 RailAmerica, Inc. company guaranty sr. notes 9 1/4s, 2017 56,000 61,530 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 55,000 57,613 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 17,377 17,638 Utilities and power (1.4%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 104,000 111,765 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 89,888 CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Utilities and power cont. Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 $25,000 $24,994 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,253 Beaver Valley Funding Corp. sr. bonds 9s, 2017 23,000 25,009 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 116,000 126,439 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 37,282 39,378 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 40,000 40,500 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 95,000 95,000 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 10,000 10,183 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 15,000 17,097 Commonwealth Edison Co. 1st mtge. 5.9s, 2036 98,000 101,248 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 45,000 48,931 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 165,000 160,875 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 25,000 28,306 Dominion Resources, Inc. unsub. notes 5.7s, 2012 91,000 97,920 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 130,000 86,775 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 15,000 12,900 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 10,000 9,800 Edison Mission Energy sr. unsec. notes 7.2s, 2019 60,000 46,350 El Paso Corp. sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 34,816 El Paso Corp. sr. unsec. notes 7s, 2017 120,000 126,638 Electricite de France 144A notes 6 1/2s, 2019 (France) 60,000 70,006 Energy Future Holdings Corp. company guaranty sr. unsec. notes 11 1/4s, 2017  11,660 6,996 Energy Future Holdings Corp. 144A sr. sec. bond 10s, 2020 15,000 15,432 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 24,000 24,751 Energy Future Intermediate Holdings Co., LLC sr. notes 9 3/4s, 2019 66,000 66,165 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 35,000 36,050 Energy Transfer Partners LP sr. unsec. unsub. notes 5.65s, 2012 60,000 63,570 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 3,000 3,122 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 70,000 69,475 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 10,000 9,938 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 35,000 37,363 ITC Holdings Corp. 144A notes 5 7/8s, 2016 76,000 84,963 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 38,062 Kansas Gas & Electric bonds 5.647s, 2021 16,650 18,139 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 69,000 74,533 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 130,000 150,357 Mirant North America, LLC company guaranty 7 3/8s, 2013 170,000 173,203 24 Putnam VT Global As set Allocation Fund CORPORATE BONDS AND NOTES (16.5%)* cont. Principal amount Value Utilities and power cont. National Fuel Gas Co. notes 5 1/4s, 2013 $114,000 $120,873 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 40,000 47,255 NRG Energy, Inc. company guaranty 7 3/8s, 2017 20,000 20,400 NRG Energy, Inc. sr. notes 7 3/8s, 2016 190,000 194,750 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 25,000 25,125 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 40,000 41,278 Pacific Gas & Electric Co. 1st mtge. 6.05s, 2034 110,000 120,439 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 76,000 83,685 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 20,169 20,180 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 40,485 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 26,299 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 98,000 96,589 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 54,862 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,650 Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016  72,517 36,259 Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 15s, 2021 30,000 26,250 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada) 30,000 32,728 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 30,000 29,623 Union Electric Co. sr. sec. notes 6.4s, 2017 50,000 56,596 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 27,052 Total corporate bonds and notes (cost $37,423,672) MORTGAGE-BACKED SECURITIES (6.0%)* Principal amount Value Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.658s, 2049 $98,000 $102,711 Ser. 07-2, Class A2, 5.634s, 2049 133,000 138,256 Ser. 07-1, Class XW, IO, 0.284s, 2049 1,648,018 22,284 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.733s, 2035 735,489 4,554 Ser. 07-5, Class XW, IO, 0.431s, 2051 2,825,766 50,848 Ser. 04-4, Class XC, IO, 0.289s, 2042 1,450,103 24,121 Ser. 04-5, Class XC, IO, 0.274s, 2041 2,163,287 29,329 Ser. 06-5, Class XC, IO, 0.205s, 2047 6,856,135 99,513 Bayview Commercial Asset Trust 144A Ser. 05-3A, IO, 2.87s, 2035 282,273 12,618 FRB Ser. 05-1A, Class A1, 0.561s, 2035 37,007 30,346 Bear Stearns Alt-A Trust FRB Ser. 05-7, Class 23A1, 5.426s, 2035 155,819 115,752 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW16, Class A2, 5.665s, 2040 57,000 59,319 Ser. 07-PW15, Class A4, 5.331s, 2044 104,000 106,786 Ser. 06-PW14, Class A2, 5.123s, 2038 58,000 59,035 Ser. 04-PR3I, Class X1, IO, 0.243s, 2041 509,360 9,392 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.682s, 2038 1,764,711 28,677 Ser. 06-PW14, Class X1, IO, 0.133s, 2038 1,639,212 27,047 Ser. 07-PW18, Class X1, IO, 0.114s, 2050 695,944 4,414 Ser. 07-PW15, Class X1, IO, 0.102s, 2044 11,355,416 88,686 Ser. 05-PW10, Class X1, IO, 0.054s, 2040 5,555,234 12,166 MORTGAGE-BACKED SECURITIES (6.0%)* cont. Principal amount Value Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.698s, 2049 $160,000 $167,136 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.138s, 2049 7,004,909 86,861 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.638s, 2036 253,704 147,279 FRB Ser. 07-6, Class 1A3A, 5.378s, 2046 636,290 318,145 FRB Ser. 06-AR7, Class 2A2A, 5.351s, 2036 222,949 127,081 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.373s, 2049 1,675,881 26,663 Ser. 07-CD4, Class XC, IO, 0.124s, 2049 5,605,128 50,782 Ser. 06-CD2, Class X, IO, 0.079s, 2046 3,426,578 9,437 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 62,226 64,966 Ser. 98-C2, Class F, 5.44s, 2030 435,000 445,151 Commercial Mortgage Pass-Through Certificates FRB Ser. 07-C9, Class A2, 5.811s, 2049 68,000 70,312 Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.174s, 2043 6,075,049 59,696 Ser. 06-C8, Class XS, IO, 0.127s, 2046 7,234,644 71,482 Ser. 05-C6, Class XC, IO, 0.059s, 2044 5,629,734 31,185 Countrywide Alternative Loan Trust Ser. 06-J8, Class A4, 6s, 2037 195,328 111,337 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 76,612 75,248 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.497s, 2035 456,618 351,596 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.214s, 2041 59,000 61,571 FRB Ser. 07-C3, Class A2, 5.721s, 2039 236,890 244,166 Ser. 07-C5, Class AAB, 5.62s, 2040 127,000 132,322 Ser. 07-C2, Class A2, 5.448s, 2049 223,000 227,360 Ser. 07-C1, Class AAB, 5.336s, 2040 61,000 64,270 Ser. 06-C5, Class AX, IO, 0.135s, 2039 3,316,520 53,416 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.158s, 2039 4,515,441 69,309 Ser. 07-C2, Class AX, IO, 0.108s, 2049 7,894,090 49,204 Ser. 07-C1, Class AX, IO, 0.074s, 2040 6,056,104 42,599 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP3, Class AX, IO, 1.408s, 2035 1,283,039 20,602 FRB Ser. 04-TF2A, Class J, 1.21s, 2019 50,000 48,125 FRB Ser. 04-TF2A, Class H, 0.96s, 2019 50,000 47,500 Ser. 04-C4, Class AX, IO, 0.543s, 2039 627,213 14,361 Ser. 05-C1, Class AX, IO, 0.143s, 2038 6,704,404 62,825 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032 46,815 46,798 Ser. 99-CG2, Class B4, 6.1s, 2032 130,000 129,675 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.746s, 2037 61,476 86,702 IFB Ser. 3072, Class SM, 22.842s, 2035 60,446 82,027 IFB Ser. 3072, Class SB, 22.696s, 2035 56,010 75,637 IFB Ser. 3249, Class PS, 21.416s, 2036 67,344 91,595 IFB Ser. 3065, Class DC, 19.079s, 2035 77,855 101,990 IFB Ser. 2990, Class LB, 16.28s, 2034 84,927 105,227 IFB Ser. 3269, Class KS, IO, 6.99s, 2037 1,396,354 187,551 IFB Ser. 3287, Class SE, IO, 6.44s, 2037 274,674 41,800 IFB Ser. 3346, Class SC, IO, 6.29s, 2033 650,923 92,620 Ser. 3327, Class IF, IO, zero %, 2037 15,473 641 Ser. 3289, Class SI, IO, zero %, 2037 4,579 106 Ser. 3124, Class DO, PO, zero %, 2036 26,438 21,825 FRB Ser. 3304, Class UF, zero %, 2037 26,488 26,349 Putnam VT Global Asset Allocation Fund 25 MORTGAGE-BACKED SECURITIES (6.0%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. FRB Ser. 3326, Class YF, zero %, 2037 $3,009 $2,834 FRB Ser. 3147, Class SF, zero %, 2036 57,839 53,309 FRB Ser. 3047, Class BD, zero %, 2035 3,031 3,019 FRB Ser. 3003, Class XF, zero %, 2035 17,969 17,756 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.611s, 2036 76,032 108,452 IFB Ser. 05-45, Class DA, 23.464s, 2035 103,002 155,083 IFB Ser. 05-74, Class DM, 23.428s, 2035 50,871 72,306 IFB Ser. 07-53, Class SP, 23.244s, 2037 79,770 109,687 IFB Ser. 05-75, Class GS, 19.468s, 2035 50,914 65,102 IFB Ser. 07-44, Class SB, IO, 6.169s, 2037 410,230 56,251 IFB Ser. 10-123, Class SK, IO, 5.789s, 2040 2,751,874 402,839 IFB Ser. 10-152, Class SB, IO, 5.74s, 2041 927,000 144,658 Ser. 06-26, Class NB, 1s, 2036 9,744 9,548 Ser. 06-46, Class OC, PO, zero %, 2036 57,755 49,339 FRB Ser. 06-115, Class SN, zero %, 2036 57,057 56,715 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.363s, 2033 375,754 16 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 131,000 141,911 Ser. 97-C2, Class G, 7 1/2s, 2029 40,000 42,752 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.124s, 2043 3,337,431 26,959 Ser. 07-C1, Class XC, IO, 0.078s, 2049 11,082,956 55,497 Ser. 05-C3, Class XC, IO, 0.069s, 2045 23,625,148 116,527 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.275s, 2029 78,925 2,948 Ser. 05-C1, Class X1, IO, 0.371s, 2043 2,942,243 37,251 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 20,649 18,791 Ser. 06-C1, Class XC, IO, 0.074s, 2045 7,115,202 37,059 Government National Mortgage Association IFB Ser. 10-85, Class AS, IO, 6.389s, 2039 148,260 23,318 IFB Ser. 10-158, Class SC, IO, 6.29s, 2038 2,148,000 370,208 IFB Ser. 10-85, Class SE, IO, 6.289s, 2040 404,320 61,360 IFB Ser. 10-61, Class SC, IO, 6.289s, 2040 975,644 146,893 IFB Ser. 10-53, Class SA, IO, 6.239s, 2039 140,535 21,692 Ser. 10-158, Class DI, IO, 4s, 2038 1,456,000 234,984 FRB Ser. 07-35, Class UF, zero %, 2037 7,646 7,457 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2, 5.381s, 2039 208,240 213,931 Ser. 05-GG5, Class XC, IO, 0.12s, 2037 7,886,162 19,930 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 266,776 268,173 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 51,218 51,346 Ser. 03-C1, Class X1, IO, 0.846s, 2040 592,893 7,494 Ser. 04-C1, Class X1, IO, 0.635s, 2028 510,135 104 Ser. 06-GG6, Class XC, IO, 0.091s, 2038 2,397,148 4,662 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.371s, 2037 284,828 159,504 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.525s, 2037 260,145 169,094 FRB Ser. 06-AR25, Class 5A1, 5.492s, 2036 69,862 41,420 JPMorgan Alternative Loan Trust FRB Ser. 06-A1, Class 5A1, 5.896s, 2036 154,877 120,804 MORTGAGE-BACKED SECURITIES (6.0%)* cont. Principal amount Value JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 $32,896 $34,561 FRB Ser. 07-LD12, Class A3, 5.989s, 2051 498,000 521,599 Ser. 07-C1, Class A4, 5.716s, 2051 74,000 76,863 Ser. 06-CB17, Class A3, 5.45s, 2043 205,000 211,529 Ser. 06-LDP9, Class A2S, 5.298s, 2047 310,000 316,628 Ser. 05-LDP5, Class A2, 5.198s, 2044 271,000 281,485 Ser. 06-LDP8, Class X, IO, 0.571s, 2045 2,088,206 51,007 Ser. 06-CB17, Class X, IO, 0.509s, 2043 3,523,509 82,386 Ser. 06-LDP9, Class X, IO, 0.45s, 2047 5,551,214 106,886 Ser. 07-LDPX, Class X, IO, 0.341s, 2049 3,433,265 44,030 Ser. 06-CB16, Class X1, IO, 0.129s, 2045 2,337,729 31,083 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 36,937 36,895 Ser. 07-CB20, Class X1, IO, 0.156s, 2051 6,260,716 62,399 Ser. 05-CB12, Class X1, IO, 0.149s, 2037 3,191,762 24,684 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 35,110 32,222 Ser. 99-C1, Class G, 6.41s, 2031 37,135 28,104 Ser. 98-C4, Class H, 5.6s, 2035 50,000 48,364 LB-UBS Commercial Mortgage Trust Ser. 07-C7, Class A2, 5.588s, 2045 125,000 128,828 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.763s, 2037 764,699 12,484 Ser. 06-C7, Class XW, IO, 0.715s, 2038 1,431,242 38,285 Ser. 06-C7, Class XCL, IO, 0.324s, 2038 2,525,316 40,771 Ser. 05-C3, Class XCL, IO, 0.294s, 2040 4,248,415 79,789 Ser. 06-C6, Class XCL, IO, 0.248s, 2039 8,482,884 146,901 Ser. 05-C2, Class XCL, IO, 0.222s, 2040 2,997,753 26,788 Ser. 05-C5, Class XCL, IO, 0.191s, 2040 5,437,390 74,449 Ser. 05-C7, Class XCL, IO, 0.108s, 2040 3,342,769 23,673 Ser. 06-C1, Class XCL, IO, 0.088s, 2041 5,013,390 49,557 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.881s, 2027 65,294 60,570 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.76s, 2022 97,311 89,040 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.838s, 2030 31,000 32,347 FRB Ser. 05-A9, Class 3A1, 2.934s, 2035 155,160 120,955 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.826s, 2050 128,000 134,764 Ser. 05-MCP1, Class XC, IO, 0.177s, 2043 2,586,172 30,806 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.35s, 2039 654,957 13,717 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 07-6, Class A2, 5.331s, 2051 212,000 219,022 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.172s, 2049 8,203,924 102,221 Mezz Cap Commercial Mortgage Trust 144A Ser. 05-C3, Class X, IO, 4.692s, 2044 123,467 9,877 Ser. 06-C4, Class X, IO, 4.143s, 2045 500,338 52,536 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.739s, 2041 275,000 288,970 Ser. 07-IQ14, Class A2, 5.61s, 2049 132,000 137,335 Morgan Stanley Capital I 144A Ser. 05-HQ5, Class X1, IO, 0.091s, 2042 1,217,153 7,035 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 79,143 83,471 26 Putnam VT Global As set Allocation Fund MORTGAGE-BACKED SECURITIES (6.0%)* cont. Principal amount Value Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.949s, 2036 $1,036,203 $21,076 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 448,904 318,722 FRB Ser. 06-9, Class 1A1, 5.297s, 2036 73,961 44,437 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 300,901 299,396 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C32, Class A2, 5.739s, 2049 140,000 147,102 Ser. 06-C27, Class A2, 5.624s, 2045 72,592 73,665 Ser. 07-C30, Class APB, 5.294s, 2043 140,000 143,304 Ser. 06-C29, Class A2, 5.275s, 2048 89,000 90,723 Ser. 07-C34, IO, 0.37s, 2046 1,620,414 25,376 Wachovia Bank Commercial Mortgage Trust 144A Ser. 03-C3, Class IOI, IO, 1.102s, 2035 645,555 11,637 Ser. 05-C18, Class XC, IO, 0.141s, 2042 3,355,439 29,964 Ser. 06-C27, Class XC, IO, 0.093s, 2045 2,533,574 19,204 Ser. 06-C23, Class XC, IO, 0.047s, 2045 2,623,347 10,493 Ser. 06-C26, Class XC, IO, 0.041s, 2045 1,680,496 4,941 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 10,000 3,400 Total mortgage-backed securities (cost $13,578,524) COMMODITY LINKED NOTES (2.1%)* Principal amount Value Citigroup Funding, Inc. 144A notes 0.259%, 2011 (Indexed to the 1 Yr Dow Jones-UBS Ex-Energy 3-Month Forward Total Return Index) $2,100,000 $2,382,118 UBS AG/Jersey Branch 144A notes zero %, 2011 (Indexed to the UBS Bloomberg Constant Maturity Commodity Index) (United Kingdom) F 2,464,000 2,730,255 Total commodity linked notes (cost $4,564,000) FOREIGN GOVERNMENT BONDS AND NOTES (2.0%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $150,000 $150,750 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 540,000 518,670 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.677s, 2012 1,470,000 349,125 Brazil (Federal Republic of) notes 10s, 2012 BRL 853 529,375 Canada (Government of) bonds 5s, 2037 CAD 600,000 747,821 Canada (Government of) notes 4s, 2017 CAD 1,900,000 2,053,565 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 $100,000 104,523 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 400,000 421,000 Total foreign government bonds and notes (cost $4,775,499) INVESTMENT COMPANIES (1.8%)* Shares Value Ares Capital Corp. 766 $12,624 BlackRock Kelso Capital Corp. 2,362 26,124 Financial Select Sector SPDR Fund 33,600 535,920 Harris & Harris Group, Inc.  9,005 39,442 iShares Russell 2000 Growth Index Fund 1,182 103,330 iShares Russell 2000 Value Index Fund 1,702 120,995 MCG Capital Corp. 11,238 78,329 NGP Capital Resources Co. 3,020 27,784 SPDR S&P rust 26,384 3,318,580 Total investment companies (cost $3,983,550) ASSET-BACKED SECURITIES (1.7%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.411s, 2036 $62,000 $38,331 FRB Ser. 06-HE3, Class A2C, 0.411s, 2036 75,000 36,520 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 24,670 26,150 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.421s, 2036 58,642 39,994 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 39,000 39,110 Bayview Financial Acquisition Trust FRB Ser. 04-D, Class A, 0.846s, 2044 28,166 26,982 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 258,888 185,105 Conseco Finance Securitizations Corp. Ser. 00-5, Class A7, 8.2s, 2032 113,063 98,930 Ser. 00-5, Class A6, 7.96s, 2032 233,676 200,961 Ser. 02-1, Class M1F, 7.954s, 2033 67,000 68,176 Ser. 02-2, Class M1, 7.424s, 2033 32,000 28,331 Ser. 01-1, Class A5, 6.99s, 2031 571,497 585,785 FRB Ser. 02-1, Class M1A, 2.308s, 2033 356,000 290,514 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.651s, 2034 36,542 32,206 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.591s, 2036 137,000 77,505 FRB Ser. 06-2, Class 2A3, 0.431s, 2036 230,000 139,438 GE Business Loan Trust 144A FBR Ser. 04-2, Class D, 3.01s, 2032 53,285 10,657 Green Tree Financial Corp. Ser. 94-4, Class B2, 8.6s, 2019 73,439 37,773 Ser. 96-5, Class M1, 8.05s, 2027 33,057 29,751 Ser. 96-6, Class M1, 7.95s, 2027 173,000 174,730 Ser. 96-2, Class M1, 7.6s, 2026 98,000 96,040 Ser. 97-6, Class A9, 7.55s, 2029 23,191 24,253 Ser. 97-6, Class M1, 7.21s, 2029 73,000 61,358 Ser. 93-3, Class B, 6.85s, 2018 6,405 5,787 Ser. 99-3, Class A7, 6.74s, 2031 11,811 11,988 Ser. 99-2, Class A7, 6.44s, 2030 54,773 53,119 Ser. 98-7, Class M1, 6.4s, 2030 20,000 12,799 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 536,310 552,400 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.786s, 2036 74,847 44,908 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.591s, 2036 69,000 56,359 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.521s, 2036 66,000 25,585 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 32,585 30,515 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 40,982 41,343 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.421s, 2036 68,068 35,416 FRB Ser. 06-2, Class A2C, 0.411s, 2036 82,000 47,706 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 50,856 35,462 Ser. 95-B, Class B1, 7.55s, 2021 15,497 11,331 Ser. 98-A, Class M, 6.825s, 2028 31,000 28,790 Ser. 01-E, Class A4, 6.81s, 2031 99,922 86,433 Ser. 99-B, Class A3, 6.45s, 2017 29,119 27,081 Ser. 02-C, Class A1, 5.41s, 2032 137,099 131,615 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 43,447 41,709 Putnam VT Global Asset Allocation Fund 2 7 ASSET-BACKED SECURITIES (1.7%)* cont. Principal amount Value Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.451s, 2036 $58,200 $44,501 FRB Ser. 07-RZ1, Class A2, 0.421s, 2037 114,000 70,326 Securitized Asset Backed Receivables, LLC FRB Ser. 07-BR4, Class A2A, 0.351s, 2037 134,459 92,750 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.471s, 2036 139,000 55,254 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.371s, 2037 251,945 168,123 Total asset-backed securities (cost $4,471,514) SENIOR LOANS (0.2%)* c Principal amount Value Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.54s, 2014 $14,771 $13,917 Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B3, 3.764s, 2014 118,772 91,590 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 29,900 27,161 First Data Corp. bank term loan FRN Ser. B3, 3.011s, 2014 117,060 107,987 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.288s, 2015 14,523 13,125 Health Management Associates, Inc. bank term loan FRN 2.039s, 2014 8,376 8,206 IASIS Healthcare LLC bank term loan FRN Ser. DD, 2.256s, 2014 4,207 4,106 IASIS Healthcare, LLC bank term loan FRN 7.62s, 2014 1,151 1,123 IASIS Healthcare, LLC bank term loan FRN Ser. B, 2.256s, 2014 12,155 11,864 Ineos Holdings, Ltd. bank term loan FRN Ser. B2, 7.501s, 2013 (United Kingdom) 39,576 40,779 Ineos Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 (United Kingdom) 39,606 40,811 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.79s, 2014 4,638 4,638 Intelsat Corp. bank term loan FRN Ser. B2-B, 2.79s, 2014 4,637 4,637 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.79s, 2014 4,637 4,637 Intelsat Jackson Holdings SA bank term loan FRN 3.29s, 2014 (Luxembourg) 85,000 80,644 National Bedding Co. bank term loan FRN 2.319s, 2013 6,404 6,340 Polypore, Inc. bank term loan FRN Ser. B, 2.26s, 2014 17,103 16,846 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.764s, 2014 17,459 13,487 Univision Communications, Inc. bank term loan FRN 4.506s, 2017 17,760 16,925 West Corp. bank term loan FRN Ser. B2, 2.634s, 2013 3,645 3,604 West Corp. bank term loan FRN Ser. B5, 4.509s, 2016 8,931 8,949 Total senior loans (cost $523,739) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $31,000 $31,233 Alliant Techsystems, Inc. cv. company guaranty sr. sub. notes 3s, 2024 40,000 45,000 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 R 15,000 20,081 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 6,000 12,012 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029  35,000 41,606 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 8,000 10,160 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 25,000 23,719 Total convertible bonds and notes (cost $160,674) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value Apache Corp. Ser. D, $3.00 cv. pfd. 690 $45,478 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 1,280 24,461 General Motors Co. Ser. B, $2.375 cv. pfd. 943 51,026 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  140 56 Total convertible preferred stocks (cost $237,006) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 128 $120,972 Total preferred stocks (cost $82,346) MUNICIPAL BONDS AND NOTES (%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $20,000 $20,102 4.071s, 1/1/14 50,000 50,478 Total municipal bonds and notes (cost $70,000) WARRANTS (%)*  Expiration date Strike price Warrants Value Aventine Renewable Energy Holdings, Inc. F 3/15/15 $40.94 57 $ Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 7,932 1,904 Vertis Holdings, Inc. F 10/18/15 0.01 22  Total warrants (cost $29,774) SHORT-TERM INVESTMENTS (20.0%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 1,805,301 $1,805,301 Putnam Money Market Liquidity Fund 0.15% e 37,714,805 37,714,805 U.S. Treasury Bills, with an effective yield of 0.16%, March 10, 2011 # $85,000 84,981 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.27%, June 2, 2011 # ## 3,570,000 3,565,937 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 # ## 1,425,000 1,422,905 U.S. Treasury Bills, for effective yields ranging from 0.24% to 0.26%, October 20, 2011 # ## 3,200,000 3,194,784 Total short-term investments (cost $47,788,260) Total investments (cost $264,890,115) 28 Putnam VT Global As set Allocation Fund Key to holdings currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso USD / $ United States Dollar Key to holdings abbreviations ADR American Depository Receipts ADS American Depository Shares ETF Exchange Traded Fund FRB Floating Rate Bonds FRN Floating Rate Notes GDR Global Depository Receipts GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A MTNC Medium Term Notes Class C MTNE Medium Term Notes Class E MTNI Medium Term Notes Class I OJSC Open Joint Stock Company PO Principal Only SPDR S&P 500 Index Depository Receipts TBA To Be Announced Commitments Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from January 1, 2010 through December 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $239,214,690.  Non-income-producing security.  The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ##These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. (Note 1). R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $80,991,233 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR, ADS or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $92,665,649) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 1/19/11 $1,583,390 $1,485,697 $97,693 Brazilian Real Buy 1/19/11 261,162 254,391 6,771 British Pound Buy 1/19/11 467,028 465,627 1,401 Canadian Dollar Sell 1/19/11 988,657 972,627 (16,030) Chilean Peso Buy 1/19/11 9,843 9,832 11 Czech Koruna Buy 1/19/11 40,215 40,206 9 Euro Sell 1/19/11 5,458,217 5,343,921 (114,296) Japanese Yen Buy 1/19/11 190,989 184,193 6,796 Mexican Peso Sell 1/19/11 313,582 312,968 (614) Norwegian Krone Buy 1/19/11 304,474 295,535 8,939 Singapore Dollar Sell 1/19/11 380,424 375,173 (5,251) South Korean Won Buy 1/19/11 219,604 215,363 4,241 Swedish Krona Sell 1/19/11 47,382 46,612 (770) Swiss Franc Buy 1/19/11 208,847 200,413 8,434 Taiwan Dollar Buy 1/19/11 54,714 52,769 1,945 Turkish Lira (New) Buy 1/19/11 104,612 109,064 (4,452) Putnam VT Global Asset Allocation Fund 29 FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $92,665,649) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 1/19/11 $1,083,351 $1,037,943 $45,408 Brazilian Real Buy 1/19/11 246,389 241,238 5,151 British Pound Sell 1/19/11 259,322 260,204 882 Canadian Dollar Sell 1/19/11 397,572 391,341 (6,231) Chilean Peso Buy 1/19/11 244,386 242,348 2,038 Czech Koruna Buy 1/19/11 223,350 223,271 79 Euro Sell 1/19/11 425,468 425,360 (108) Hungarian Forint Sell 1/19/11 83,275 82,348 (927) Japanese Yen Sell 1/19/11 1,408,198 1,373,152 (35,046) Mexican Peso Buy 1/19/11 104,848 104,639 209 New Zealand Dollar Sell 1/19/11 123,715 124,075 360 Norwegian Krone Buy 1/19/11 762,035 740,682 21,353 Polish Zloty Buy 1/19/11 59,026 57,494 1,532 Singapore Dollar Sell 1/19/11 302,580 299,175 (3,405) South Korean Won Buy 1/19/11 246,593 243,772 2,821 Swedish Krona Sell 1/19/11 29,940 29,242 (698) Swiss Franc Sell 1/19/11 42,198 40,375 (1,823) Taiwan Dollar Sell 1/19/11 110,895 106,953 (3,942) Turkish Lira (New) Sell 1/19/11 41,236 42,062 826 Citibank, N.A. Australian Dollar Buy 1/19/11 785,718 736,994 48,724 Brazilian Real Buy 1/19/11 47,080 44,454 2,626 British Pound Buy 1/19/11 2,937,522 2,926,065 11,457 Canadian Dollar Sell 1/19/11 1,204,465 1,182,945 (21,520) Chilean Peso Buy 1/19/11 174,383 169,636 4,747 Czech Koruna Sell 1/19/11 39,030 39,135 105 Danish Krone Sell 1/19/11 272,563 270,679 (1,884) Euro Sell 1/19/11 458,629 448,167 (10,462) Hungarian Forint Sell 1/19/11 9,255 9,147 (108) Japanese Yen Buy 1/19/11 1,801,134 1,736,864 64,270 Mexican Peso Buy 1/19/11 397,023 395,343 1,680 New Zealand Dollar Sell 1/19/11 58,631 57,078 (1,553) Norwegian Krone Buy 1/19/11 20,017 19,183 834 Polish Zloty Buy 1/19/11 10,674 10,585 89 Singapore Dollar Sell 1/19/11 83,137 81,956 (1,181) South African Rand Buy 1/19/11 526,641 502,969 23,672 South Korean Won Buy 1/19/11 333,145 327,945 5,200 Swedish Krona Buy 1/19/11 114,368 111,111 3,257 Swiss Franc Sell 1/19/11 468,887 436,621 (32,266) Taiwan Dollar Buy 1/19/11 156,739 151,318 5,421 Turkish Lira (New) Buy 1/19/11 84,868 88,599 (3,731) Credit Suisse AG Australian Dollar Buy 1/19/11 1,574,501 1,531,995 42,506 British Pound Sell 1/19/11 839,871 841,543 1,672 Canadian Dollar Sell 1/19/11 843,447 825,477 (17,970) Euro Sell 1/19/11 1,377,090 1,350,219 (26,871) Japanese Yen Sell 1/19/11 2,650,289 2,555,688 (94,601) Malaysian Ringgit Buy 1/19/11 240,144 235,633 4,511 Norwegian Krone Buy 1/19/11 428,641 420,885 7,756 Polish Zloty Buy 1/19/11 3,872 3,768 104 South African Rand Buy 1/19/11 198,681 194,609 4,072 South Korean Won Buy 1/19/11 119,944 117,823 2,121 30 Putnam VT Global As set Allocation Fund FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $92,665,649) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Swedish Krona Sell 1/19/11 $260,256 $254,492 $(5,764) Swiss Franc Sell 1/19/11 1,079,576 1,005,045 (74,531) Taiwan Dollar Sell 1/19/11 122,234 118,596 (3,638) Turkish Lira (New) Buy 1/19/11 277,843 289,404 (11,561) Deutsche Bank AG Australian Dollar Sell 1/19/11 401,748 376,863 (24,885) Brazilian Real Buy 1/19/11 230,836 224,258 6,578 Canadian Dollar Buy 1/19/11 574,516 560,646 13,870 Chilean Peso Sell 1/19/11 9,888 9,621 (267) Czech Koruna Buy 1/19/11 109,966 109,972 (6) Euro Sell 1/19/11 798,255 781,516 (16,739) Hungarian Forint Sell 1/19/11 11,833 11,859 26 Malaysian Ringgit Buy 1/19/11 236,678 232,298 4,380 Mexican Peso Sell 1/19/11 14,038 13,969 (69) New Zealand Dollar Sell 1/19/11 120,605 114,603 (6,002) Norwegian Krone Buy 1/19/11 13,242 12,676 566 Polish Zloty Sell 1/19/11 477,969 474,346 (3,623) Singapore Dollar Sell 1/19/11 224,113 220,858 (3,255) South Korean Won Buy 1/19/11 115,853 114,225 1,628 Swedish Krona Buy 1/19/11 510,561 495,537 15,024 Swiss Franc Buy 1/19/11 103,245 96,142 7,103 Taiwan Dollar Buy 1/19/11 72 69 3 Turkish Lira (New) Sell 1/19/11 159,895 163,001 3,106 Goldman Sachs International Australian Dollar Buy 1/19/11 1,196,458 1,122,872 73,586 British Pound Sell 1/19/11 290,821 287,405 (3,416) Canadian Dollar Sell 1/19/11 896,168 875,722 (20,446) Chilean Peso Buy 1/19/11 33,488 32,576 912 Euro Sell 1/19/11 4,547,377 4,444,126 (103,251) Hungarian Forint Buy 1/19/11 94,963 95,180 (217) Japanese Yen Sell 1/19/11 2,439,269 2,351,334 (87,935) Norwegian Krone Buy 1/19/11 231,456 221,616 9,840 Polish Zloty Buy 1/19/11 106,941 106,235 706 South African Rand Buy 1/19/11 90,307 84,304 6,003 Swedish Krona Sell 1/19/11 680,684 661,202 (19,482) Swiss Franc Buy 1/19/11 54,086 50,362 3,724 HSBC Bank USA, National Association Australian Dollar Sell 1/19/11 222,351 208,682 (13,669) British Pound Sell 1/19/11 3,086,246 3,076,905 (9,341) Euro Sell 1/19/11 1,086,937 1,076,033 (10,904) Japanese Yen Buy 1/19/11 14,399 13,886 513 New Zealand Dollar Sell 1/19/11 434,987 423,925 (11,062) Norwegian Krone Sell 1/19/11 14,082 13,482 (600) Singapore Dollar Buy 1/19/11 299,077 294,960 4,117 South Korean Won Sell 1/19/11 6,258 6,184 (74) Swiss Franc Buy 1/19/11 359,323 334,357 24,966 Taiwan Dollar Sell 1/19/11 217,633 209,606 (8,027) JPMorgan Chase Bank, N.A. Australian Dollar Buy 1/19/11 2,328,648 2,182,307 146,341 Brazilian Real Buy 1/19/11 126,708 124,118 2,590 British Pound Buy 1/19/11 797,301 801,038 (3,737) Canadian Dollar Buy 1/19/11 21,390 20,868 522 Putnam VT Global Asset Allocation Fund 31 FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $92,665,649) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Chilean Peso Sell 1/19/11 $11,039 $10,724 $(315) Czech Koruna Sell 1/19/11 117,084 117,058 (26) Euro Sell 1/19/11 534,443 523,536 (10,907) Hong Kong Dollar Sell 1/19/11 250,240 250,622 382 Hungarian Forint Sell 1/19/11 161,729 160,417 (1,312) Japanese Yen Sell 1/19/11 36,151 34,789 (1,362) Malaysian Ringgit Buy 1/19/11 197,318 193,734 3,584 Mexican Peso Sell 1/19/11 56,514 56,202 (312) New Zealand Dollar Sell 1/19/11 3,577 3,482 (95) Norwegian Krone Buy 1/19/11 477,149 457,428 19,721 Polish Zloty Buy 1/19/11 474,433 472,391 2,042 Singapore Dollar Sell 1/19/11 1,129,750 1,114,961 (14,789) South African Rand Buy 1/19/11 133,400 126,551 6,849 South Korean Won Sell 1/19/11 87,147 86,074 (1,073) Swedish Krona Buy 1/19/11 1,174,443 1,140,191 34,252 Swiss Franc Sell 1/19/11 779,587 725,904 (53,683) Taiwan Dollar Sell 1/19/11 260,843 251,164 (9,679) Turkish Lira (New) Buy 1/19/11 128,369 132,604 (4,235) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/19/11 1,860,078 1,767,808 92,270 Brazilian Real Buy 1/19/11 239,063 233,800 5,263 British Pound Sell 1/19/11 636,687 629,177 (7,510) Canadian Dollar Sell 1/19/11 432,217 421,700 (10,517) Czech Koruna Buy 1/19/11 160,385 157,724 2,661 Euro Buy 1/19/11 1,314,513 1,297,692 16,821 Hungarian Forint Sell 1/19/11 167,550 164,459 (3,091) Japanese Yen Buy 1/19/11 348,836 342,762 6,074 Malaysian Ringgit Buy 1/19/11 240,111 235,638 4,473 Norwegian Krone Buy 1/19/11 554,541 542,837 11,704 Polish Zloty Buy 1/19/11 135,798 132,253 3,545 Singapore Dollar Sell 1/19/11 241,161 238,591 (2,570) South African Rand Buy 1/19/11 244,974 237,091 7,883 Swedish Krona Buy 1/19/11 974,768 945,912 28,856 Swiss Franc Sell 1/19/11 384,706 358,126 (26,580) Taiwan Dollar Sell 1/19/11 121,963 118,058 (3,905) Turkish Lira (New) Sell 1/19/11 43,631 44,455 824 State Street Bank and Trust Co. Australian Dollar Buy 1/19/11 240,415 225,490 14,925 British Pound Buy 1/19/11 576,807 575,072 1,735 Canadian Dollar Sell 1/19/11 1,308,101 1,288,690 (19,411) Euro Sell 1/19/11 1,361,713 1,344,724 (16,989) Hungarian Forint Sell 1/19/11 10,094 9,964 (130) Japanese Yen Buy 1/19/11 60,467 58,314 2,153 Malaysian Ringgit Buy 1/19/11 254,722 250,350 4,372 Mexican Peso Buy 1/19/11 8 8  Norwegian Krone Buy 1/19/11 87,323 86,246 1,077 Polish Zloty Buy 1/19/11 120,410 119,846 564 Swedish Krona Buy 1/19/11 1,150,997 1,122,293 28,704 Swiss Franc Sell 1/19/11 1,244,618 1,158,670 (85,948) Taiwan Dollar Sell 1/19/11 118,074 113,143 (4,931) 32 Putnam VT Global As set Allocation Fund FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $92,665,649) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Sell 1/19/11 $933,462 $887,224 $(46,238) British Pound Sell 1/19/11 180,262 177,042 (3,220) Canadian Dollar Sell 1/19/11 1,993,483 1,967,963 (25,520) Czech Koruna Buy 1/19/11 60,381 60,363 18 Euro Buy 1/19/11 2,123,598 2,098,110 25,488 Hungarian Forint Sell 1/19/11 119,048 117,646 (1,402) Japanese Yen Sell 1/19/11 440,028 424,654 (15,374) Mexican Peso Buy 1/19/11 126,224 124,981 1,243 Norwegian Krone Buy 1/19/11 845,104 818,153 26,951 Polish Zloty Buy 1/19/11 121,656 118,265 3,391 South African Rand Sell 1/19/11 182,002 173,616 (8,386) Swedish Krona Sell 1/19/11 155,227 152,634 (2,593) Swiss Franc Sell 1/19/11 344,865 333,353 (11,512) Westpac Banking Corp. Australian Dollar Sell 1/19/11 512,505 480,733 (31,772) British Pound Sell 1/19/11 91,846 90,838 (1,008) Canadian Dollar Sell 1/19/11 187,488 183,056 (4,432) Euro Sell 1/19/11 2,229,698 2,179,079 (50,619) Japanese Yen Sell 1/19/11 2,141,739 2,066,322 (75,417) New Zealand Dollar Sell 1/19/11 10,031 9,767 (264) Norwegian Krone Buy 1/19/11 279,672 268,074 11,598 Swedish Krona Buy 1/19/11 616,975 599,985 16,990 Swiss Franc Sell 1/19/11 207,451 201,286 (6,165) Total FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/10 contracts Value date (depreciation) Euro STOXX 50 Index (Long) 40 $1,494,399 Mar-11 $(36,236) Euro STOXX 50 Index (Short) 142 5,305,116 Mar-11 127,561 Euro-Bobl 5 yr (Long) 1 158,827 Mar-11 (591) Euro-Bund 10 yr (Short) 32 5,361,865 Mar-11 (5,243) FTSE 100 Index (Short) 62 5,698,065 Mar-11 (65,916) Japanese Government Bond 10 yr (Short) 1 1,732,077 Mar-11 241 Japanese Government Bond 10 yr Mini (Long) 10 1,732,077 Mar-11 74 MSCI EAFE Index E-Mini (Long) 10 830,500 Mar-11 18,830 NASDAQ 100 Index E-Mini (Short) 37 1,639,840 Mar-11 (12,617) OMXS 30 Index (Short) 66 1,138,024 Jan-11 (7,180) Russell 2000 Index Mini (Long) 12 938,760 Mar-11 (7,870) Russell 2000 Index Mini (Short) 26 2,033,980 Mar-11 (48,933) S&P 500 Index (Long) 3 939,750 Mar-11 6,464 S&P 500 Index E-Mini (Long) 375 23,493,750 Mar-11 548,625 S&P 500 Index E-Mini (Short) 253 15,850,450 Mar-11 (246,594) S&P Mid Cap 400 Index E-Mini (Long) 72 6,518,160 Mar-11 101,876 FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/10 cont. contracts Value date (depreciation) S&P/TSX 60 Index (Long) 10 $1,541,135 Mar-11 $1,005 SGX MSCI Singapore Index (Short) 9 530,199 Jan-11 (5,086) SPI 200 Index (Short) 15 1,816,054 Mar-11 15,674 Tokyo Price Index (Long) 43 4,745,997 Mar-11 65,049 Tokyo Price Index (Short) 33 3,642,276 Mar-11 (72,540) U.S. Treasury Bond 20 yr (Long) 55 6,716,875 Mar-11 (134,807) U.S. Treasury Bond 30 yr (Long) 11 1,398,031 Mar-11 (40,615) U.S. Treasury Bond 30 yr (Short) 2 254,188 Mar-11 (832) U.S. Treasury Note 2 yr (Long) 12 2,626,875 Mar-11 6,540 U.S. Treasury Note 2 yr (Short) 54 11,820,938 Mar-11 (5,290) U.S. Treasury Note 5 yr (Long) 289 34,020,719 Mar-11 105,615 U.S. Treasury Note 5 yr (Short) 283 33,314,406 Mar-11 611,822 U.S. Treasury Note 10 yr (Long) 178 21,437,875 Mar-11 (187,299) U.S. Treasury Note 10 yr (Short) 160 19,270,000 Mar-11 (63,835) Total Putnam VT Global Asset Allocation Fund 33 WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. $877,000 Aug-11/4.7 $6,893 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 877,000 Aug-11/4.7 83,403 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 874,000 Aug-11/4.55 9,116 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 874,000 Aug-11/4.55 73,189 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. 1,141,000 Aug-11/4.475 13,361 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. 1,141,000 Aug-11/4.475 89,409 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 1,319,000 Jul-11/4.5475 10,552 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 1,319,000 Jul-11/4.5475 112,102 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 2,638,000 Jul-11/4.52 23,742 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 2,638,000 Jul-11/4.52 218,928 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 1,748,000 Aug-11/4.49 138,092 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 1,748,000 Aug-11/4.49 19,228 WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ $2,492,377) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. $2,813,000 Jul-11/4.525 $233,050 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. 2,813,000 Jul-11/4.525 25,143 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 2,813,000 Jul-11/4.46 27,685 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 2,813,000 Jul-11/4.46 219,929 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 4,219,500 Jul-11/4.745 27,476 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 4,219,500 Jul-11/4.745 418,355 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14,2022. 1,966,000 May-12/5.51 262,127 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14,2022. 1,966,000 May-12/5.51 23,550 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/10 (proceeds receivable Principal Settlement amount date Value FNMA, 4s, TBA, January1,2041 $7,000,000 1/13/11 $6,963,359 FNMA, 4s, TBA, January1,2026 7,000,000 1/19/11 7,207,266 Total 34 Putnam VT Global As set Allocation Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/10 Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC $2,192,800 $3,089 10/22/15 1.35% 3 month USD-LIBOR-BBA $74,029 Citibank, N.A. 1,329,400 364 12/10/12 3 month USD-LIBOR-BBA 0.81% 2,002 Credit Suisse International 6,495,300 155 3/19/11 3 month USD-LIBOR-BBA 0.5% 11,402 MXN 5,250,000  7/21/20 1 month MXN-TIIE-BANXICO 6.895% (12,675) $2,000,000  8/16/20 2.732% 3 month USD-LIBOR-BBA 81,037 Deutsche Bank AG 18,558,000 (7,576) 2/3/11 3 month USD-LIBOR-BBA 0.55% 29,662 10,082,000 (12,460) 2/3/14 2.25% 3 month USD-LIBOR-BBA (388,574) 10,503,300 (27,689) 3/10/19 3.58% 3 month USD-LIBOR-BBA (529,785) 121,200 284 7/27/20 3 month USD-LIBOR-BBA 2.94% (2,111) MXN 5,250,000  7/17/20 1 month MXN-TIIE-BANXICO 6.95% (9,247) Goldman Sachs International $18,202,200 99,514 7/13/25 3 month USD-LIBOR-BBA 3.49% (309,229) JPMorgan Chase Bank, N.A. 14,670,800 (11,416) 2/26/11 3 month USD-LIBOR-BBA 0.56% 18,907 3,600,000  12/6/20 3.1775% 3 month USD-LIBOR-BBA 53,721 300,000  12/6/40 3 month USD-LIBOR-BBA 4.0025% (5,235) 5,200,000  12/6/15 3 month USD-LIBOR-BBA 1.9375% (45,311) 10,000,000  12/6/12 3 month USD-LIBOR-BBA 0.78375% 8,651 520,000  12/22/20 3.4125% 3 month USD-LIBOR-BBA (1,991) 2,600,000  1/4/21 3.4675% 3 month USD-LIBOR-BBA (18,564) 5,300,000  1/4/13 3 month USD-LIBOR-BBA 0.8575% 6,797 4,605,200 (2,585) 4/22/40 4.5% 3 month USD-LIBOR-BBA (350,859) MXN 750,000  7/16/20 1 month MXN-TIIE-BANXICO 6.99% (1,323) $4,100,000  1/4/21 3 month USD-LIBOR-BBA 3.47% 30,176 2,300,000  1/4/41 3 month USD-LIBOR-BBA 4.195% 31,073 3,400,000  1/4/16 2.2655% 3 month USD-LIBOR-BBA (14,144) JPY 56,400,000 E  7/28/29 6 month JPY-LIBOR-BBA 2.67% 7,420 JPY 75,800,000 E  7/28/39 2.40% 6 month JPY-LIBOR-BBA (12,120) MXN 1,330,000  11/4/20 1 month MXN-TIIE-BANXICO 6.75% (4,581) $15,200,000  12/1/12 3 month USD-LIBOR-BBA 0.759% 7,868 15,200,000  12/1/15 3 month USD-LIBOR-BBA 1.773% (243,767) 9,500,000  12/1/20 2.985% 3 month USD-LIBOR-BBA 295,995 1,400,000  12/1/40 3 month USD-LIBOR-BBA 3.845% (62,693) Total E See Note 1 to the financial statements regarding extended effective dates. Putnam VT Global Asset Allocation Fund 35 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/10 Fixed payments Total return Swap Notional Termination received (paid) by received by Unrealized counterparty amount date fund per annum or paid by fund appreciation Citibank, N.A. shares 49,991 10/17/11 (3 month USD-LIBOR-BBA iShares MSCI Emerging $63,111 minus 0.075%) Markets Index Credit Suisse International units 672 7/15/11 (1 month USD-LIBOR-BBA The Middle East Custom 29,653 plus 1.00%) Basket Index currently sponsored by Credit Suisse ticker CSGCCPUT units 107,494 8/25/11 (3 month USD-LIBOR-BBA iShares MSCI Emerging 177,417 minus 0.20%) Markets Index units 270 7/15/11 (3 month USD-LIBOR-BBA plus 1%) The Middle East Custom 770 Basket Index currently sponsored by Credit Suisse ticker CSGCCPU5 Goldman Sachs International baskets 1,134 11/26/11 (3 month USD-LIBOR-BBA A basket (GSPMGCC2) of 47,441 plus 75 bp) common stocks baskets 85 F 9/26/11 (1 month USD-LIBOR-BBA A basket (GSGLPMIN) of 188 plus 60 bp) common stocks JPMorgan Chase Bank, N.A. shares 122,265 10/20/11 (3 month USD-LIBOR-BBA iShares MSCI Emerging 240,275 plus 5 bp) Markets Index Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standard Codification ASC820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/10 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Citibank, N.A. DJ CDX NA IG Series 15 Version 1 Index BBB+ $(1,828) $500,000 12/20/15 100 bp $1,858 Lighthouse International Co., SA, 8%, 4/30/14 Caa2  EUR 190,000 3/20/13 815 bp (84,947) Credit Suisse International DJ CDX NA HY Series 15 Version 1 Index B+ 140,569 $4,410,000 12/20/15 500 bp 280,545 DJ CDX NA HY Series 15 Version 1 Index B+ 100,642 2,982,000 12/20/15 500 bp 194,924 DJ CMB NA CMBX AJ Index  (120,890) 376,000 2/17/51 (96 bp) (19,741) Deutsche Bank AG DJ CDX NA HY Series 15 Version 1 Index B+ 5,625 180,000 12/20/15 500 bp 11,316 Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  135,000 12/20/13 112 bp 2,011 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 90,000 9/20/13 715 bp 13,886 Universal Corp., 5.2%, 10/15/13   $115,000 3/20/15 (95 bp) 5,757 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+  EUR 125,000 9/20/13 477 bp 11,978 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+  EUR 125,000 9/20/13 535 bp 14,554 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3  $65,000 9/20/13 495 bp 5,858 Lighthouse International Co, SA, 8%, 4/30/14 Caa2  EUR 110,000 3/20/13 680 bp (52,343) Southern California Edison Co., 7 5/8%, 1/15/10 A3  $90,000 12/20/13 118.1 bp 1,025 JPMorgan Chase Bank, N.A. DJ CDX NA HY Series 15 Version 1 Index B+ 141,398 4,436,000 12/20/15 500 bp 281,649 DJ CDX NA HY Series 15 Version 1 Index B+ 96,103 2,957,000 12/20/15 500 bp 189,593 Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3  145,000 12/20/13 113 bp 2,202 Morgan Stanley Capital Services, Inc. DJ iTraxx Europe Crossover Series 12 Version 1  (3,736) EUR 314,000 12/20/14 (500 bp) (27,416) Universal Corp., 5.2%, 10/15/13   $345,000 3/20/13 (89 bp) 5,372 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. 36 Putnam VT Global As set Allocation Fund ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at December 31, 2010. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $8,511,048 $ $ Capital goods 8,200,907   Communication services 5,048,660   Conglomerates 2,529,301   Consumer cyclicals 14,263,449 52,602 546 Consumer staples 11,146,822   Energy 12,688,111 4,147  Financials 16,699,121   Health care 11,831,377   Miscellaneous 3,409   Technology 19,869,511   Transportation 1,544,696   Utilities and power 4,051,238   Total common stocks Asset-backed securities  4,059,900  Commodity linked notes  5,112,373  Convertible bonds and notes  183,811  Convertible preferred stocks  121,021  Corporate bonds and notes  39,470,104 32,099 Foreign government bonds and notes  4,874,829  Investment Companies 4,263,128   Mortgage-backed securities  14,415,723  Municipal bonds and notes  70,580  Preferred stocks  120,972  Senior loans  521,376  U.S. Government and Agency Mortgage Obligations  49,300,916  U.S. Treasury Obligations  21,889  Warrants   1,904 Short-term investments 37,714,805 10,073,908  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(247,293) $ Futures contracts 667,892   Written options  (2,035,330)  TBA sale commitments  (14,170,625)  Interest rate swap contracts  (1,395,149)  Total return swap contracts  558,855  Credit default contracts  480,198  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Global Asset Allocation Fund 3 7 Statement of assets and liabilities 12/31/10 Assets Investment in securities, at value, including $1,745,303 of securities on loan (Note 1): Unaffiliated issuers (identified cost $225,370,009) $247,284,177 Affiliated issuers (identified cost $39,520,106) (Notes 1 and 6) 39,520,106 Cash 2,215,141 Foreign currency (cost $121,698) (Note 1) 121,671 Dividends, interest and other receivables 1,140,765 Receivable for investments sold 2,799,758 Receivable for sales of delayed delivery securities (Note 1) 14,119,343 Unrealized appreciation on swap contracts (Note 1) 2,240,123 Receivable for variation margin (Note 1) 135,506 Unrealized appreciation on forward currency contracts (Note 1) 1,164,240 Premium paid on swap contracts (Note 1) 188,180 Total assets Liabilities Payable for investments purchased 2,707,790 Payable for purchases of delayed delivery securities (Note 1) 46,303,964 Payable for shares of the fund repurchased 139,922 Payable for compensation of Manager (Note 2) 120,856 Payable for investor servicing fees (Note 2) 16,411 Payable for custodian fees (Note 2) 66,400 Payable for Trustee compensation and expenses (Note 2) 113,151 Payable for administrative services (Note 2) 1,005 Payable for distribution fees (Note 2) 16,574 Unrealized depreciation on forward currency contracts (Note 1) 1,411,533 Written options outstanding, at value (premiums received $2,492,377) (Notes 1 and 3) 2,035,330 Premium received on swap contracts (Note 1) 587,743 Unrealized depreciation on swap contracts (Note 1) 2,196,656 TBA sale commitments, at value (proceeds receivable $14,085,859) (Note 1) 14,170,625 Collateral on securities loaned, at value (Note 1) 1,805,301 Other accrued expenses 21,059 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $252,039,243 Undistributed net investment income (Note 1) 8,972,704 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (44,564,404) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 22,767,147 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $159,677,296 Number of shares outstanding 10,792,729 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $14.79 Computation of net asset value Class IB Net assets $79,537,394 Number of shares outstanding 5,345,799 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $14.88 Statement of operations Year ended 12/31/10 Investment income Interest (net of foreign tax of $8,403) (including interest income of $67,668 from investments in affiliated issuers) (Note 6) $5,882,757 Dividends (net of foreign tax of $73,266) 2,364,161 Securities lending (including interest income of $15,162 from investments in affiliated issuers) (Note 1) 35,536 Total investment income Expenses Compensation of Manager (Note 2) 1,400,224 Investor servicing fees (Note 2) 230,356 Custodian fees (Note 2) 158,817 Trustee compensation and expenses (Note 2) 21,186 Administrative services (Note 2) 10,230 Distribution fees  Class IB (Note 2) 189,015 Auditing 127,913 Other 73,247 Total expenses Expense reduction (Note 2) (15,418) Interest expense (Note 2) (109,719) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $526) (Notes 1 and 3) 9,694,733 Net realized gain on swap contracts (Note 1) 3,944,949 Net realized loss on futures contracts (Note 1) (214,122) Net realized gain on foreign currency transactions (Note 1) 2,149,293 Net realized gain on written options (Notes 1 and 3) 1,055,841 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (613,185) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, TBA sale commitments and receivable purchase agreements during the year 9,868,027 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 38 Putnam VT Global As set Allocation Fund Statement of changes in net assets Year ended Year ended 12/31/10 12/31/09 Increase in net assets Operations: Net investment income $6,196,603 $7,205,337 Net realized gain (loss) on investments and foreign currency transactions 16,630,694 (22,320,134) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 9,254,842 77,775,900 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (9,201,575) (9,033,218) Class IB (4,302,686) (3,733,648) Decrease from capital share transactions (Note 4) (16,194,855) (12,316,708) Total increase in net assets Net assets: Beginning of year 236,831,667 199,254,138 End of year (including undistributed net investment income of $8,972,704 and $12,271,033, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Global Asset Allocation Fund 39 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) b,d Ratio of expenses to average net assets (%) Ratio of expenses to average net assets excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/10 .38 1.59 (.82) .87 f .87 f 2.75 158.87 12/31/09 .41 3.12 (.76) .99 g,h .86 g 3.55 g 177.85 12/31/08 .48 (5.91) (.60) .78 g .78 g 3.31 g 155.03 12/31/07 .42 .10 (.12) .77 g .77 g 2.49 g 106.99 12/31/06 .33 1.59 (.45) .82 g .82 g 2.15 g 76.62 Class IB 12/31/10 .35 1.60 (.79) 1.12 f 1.12 f 2.50 158.87 12/31/09 .39 3.15 (.72) 1.24 g,h 1.11 g 3.28 g 177.85 12/31/08 .44 (5.92) (.56) 1.03 g 1.03 g 3.05 g 155.03 12/31/07 .38 .11 (.09) 1.02 g 1.02 g 2.23 g 106.99 12/31/06 .29 1.61 (.42) 1.07 g 1.07 g 1.87 g 76.62 a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.05% of average net assets for the period ended December 31, 2010 (Note 2). g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.10% 12/31/08 0.15 12/31/07 0.08 12/31/06 0.10 h Includes interest accrued in connection with certain derivatives contracts, which amounted to 0.13% of average net assets for the period ended December 31, 2009. The accompanying notes are an integral part of these financial statements. 40 Putnam VT Global As set Allocation Fund Notes to financial statements 12/31/10 Note 1  Significant accounting policies Putnam VT Global Asset Allocation Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks long-term returns consistent with preservation of capital by maintaining a managed asset allocation portfolio spread across domestic and international stock, bond and cash investments. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from January 1, 2010 through December 31, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of Putnam VT Global As set Allocation Fund 4 1 principal, the fund may fail to recoup fully its initial investment in these securities Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. G) Futures contracts The fund uses futures contracts to hedge interest rate risk, equitize cash and manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the period. H) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, hedge against changes in values of securities it owns, owned or expects to own, hedge prepayment risk and generate additional income for the portfolio. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $1,300,000 on purchased options contracts for the reporting period. See Note 3 for the volume of written options contracts activity for the reporting period. I) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. J) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, manage exposure to specific sectors or industries, manage exposure to credit risk, gain exposure to specific markets/countries, gain exposure to specific sectors/industries, gain exposure to rates of inflation in specific regions/countries and hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $17,500,000 on total return swap contracts for the reporting period. K) Interest rate swap contracts The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, gain exposure on interest rates and hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $113,200,000 on interest rate swap contracts for the reporting period. 42 Putnam VT Global As set Allocation Fund L) Credit default contracts The fund enters into credit default contracts to hedge credit risk, hedge market risk and gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $19,800,000 on credit default swap contracts for the reporting period. M) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $426,957 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $3,489,397 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $3,549,007. N) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. O) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. P) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Q) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $1,745,303 and the fund received cash collateral of $1,805,301. R) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. S) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder Putnam VT Global As set Allocation Fund 43 redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. T) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $41,343,932 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $14,547,990 12/31/16 26,795,942 12/31/17 U) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, nontaxable dividends, unrealized and realized gains and losses on certain futures contracts, straddle loss deferrals, income on swap contracts and interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $4,009,329 to increase undistributed net investment income and $5,870 to increase paid-in-capital, with an increase to accumulated net realized losses of $4,015,199. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $25,389,545 Unrealized depreciation (5,837,715) Net unrealized appreciation 19,551,830 Undistributed ordinary income 10,271,912 Capital loss carryforward (41,343,932) Cost for federal income tax purposes $267,252,453 V) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. W) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 47.2% of the fund is owned by accounts of one group of insurance companies. Note 2  Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion, and 0.515% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.700% of the funds average net assets. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $443,188 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable offset against the funds net payable to LBSF. The fund paid $137,756 (exclusive of the initial payment) to the Seller in accordance with the terms of the Agreement and the fund paid $6,144,799, including interest, to LBSF in complete satisfaction of the funds obligations under the terminated contracts. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $652 under the expense offset arrangements and by $14,766 under the brokerage/service arrangements. 44 Putnam VT Global As set Allocation Fund Each independent Trustee of the fund receives an annual Trustee fee, of which $159, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3  Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $291,383,834 and $315,329,756, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written equity option Written equity option contract amounts premiums received contract amounts premiums received Written options outstanding at beginning of the reporting period $82,481,000 $4,463,974  $ Options opened   704 1,429 Options exercised (18,751,000) (909,322)   Options expired (22,913,000) (1,062,275)   Options closed   (704) (1,429) Written options outstanding at end of the reporting period $40,817,000 $2,492,377  $ Note 4  Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/10 Year ended 12/31/09 Year ended 12/31/10 Year ended 12/31/09 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 362,574 $4,896,054 385,207 $4,712,541 602,965 $8,512,046 785,789 $9,340,719 Shares issued in connection with reinvestment of distributions 676,586 9,201,575 937,056 9,033,218 313,836 4,302,686 384,516 3,733,648 1,039,160 14,097,629 1,322,263 13,745,759 916,801 12,814,732 1,170,305 13,074,367 Shares repurchased (2,006,425) (27,395,256) (2,544,362) (28,531,713) (1,141,522) (15,711,960) (934,591) (10,605,121) Net increase (decrease) Note 5  Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $641,168 Payables $160,970 Foreign exchange contracts Receivables 1,164,240 Payables 1,411,533 Equity contracts Investments, Receivables, Net assets  Payables, Net assets  Unrealized Unrealized appreciation/(depreciation) 1,445,843* appreciation/(depreciation) 502,972* Interest rate contracts Receivables, Net assets  Unrealized Payables, Net assets  Unrealized appreciation/(depreciation) 1,398,416* appreciation/(depreciation) 4,543,115* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. Putnam VT Global As set Allocation Fund 45 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $464,034 $464,034 Foreign exchange contracts    2,159,149  $2,159,149 Equity contracts (8,566) 11,601 974,138  1,516,014 $2,493,187 Interest rate contracts 1,062,275  (1,188,260)  1,964,901 $1,838,916 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $1,125,859 $1,125,859 Foreign exchange contracts    (613,369)  (613,369) Equity contracts  (42,618) 32,582  351,537 341,501 Interest rate contracts 91,955  (63,224)  (3,076,276) (3,047,545) Total Note 6  Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $67,668 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $190,069,806 and $189,342,319, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7  Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8  Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9  Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 46 Putnam VT Global As set Allocation Fund Federal tax information (Unaudited) The fund designated 12.12% of ordinary income distributions as qualifying for the dividends received deduction for corporations. Putnam VT Global As set Allocation Fund 4 7 About the Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Independent Trustees Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Jacob Ballas Capital India, Born 1947 Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product a non-banking finance Trustee since 2009 investment management firm with over $40 billion in assets under management. company focused on private equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic SM Energy Company, a Born 1955 energy firms and direct investor in energy assets. Trustee, and Co-Chair of the Finance Committee, publicly held energy company Trustee since 2010 of Mount Holyoke College. Former Chair and current board member of Girls Incorporated of Metro focused on natural gas Denver. Member of the Finance Committee, The Childrens Hospital of Denver. and crude oil in the United States; UniSource Energy Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment firm. Chairman of Mutual Fund ASHTA Chemicals, Inc. Born 1943 Directors Forum. Chairman Emeritus of the Board of Trustees of Mount Holyoke College. Trustee since 1994 and Vice Chairman since 2005 Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a private foundation dealing with national Edison International; Southern Born 1940 security issues. Senior Advisor to the United Nations Foundation. Senior Advisor to the Center California Edison Trustee since 2001 for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice United-Health Born 1946 Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnsons Chief Group, a diversified Trustee since 2007 Financial Officer for a decade. health-care company John A. Hill Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout Devon Energy Corporation, a Born 1942 firm focused on the worldwide energy industry. Serves as a Trustee and Chairman of the Board leading independent natural Trustee since 1985 and of Trustees of Sarah Lawrence College. Also a member of the Advisory Board of the Millstein gas and oil exploration and Chairman since 2000 Center for Corporate Governance and Performance at the Yale School of Management. production company Paul L. Joskow Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused TransCanada Corporation, Born 1947 primarily on research and education on issues related to science, technology, and economic an energy company focused Trustee since 1997 performance. Elizabeth and James Killian Professor of Economics and Management, Emeritus on natural gas transmission at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the and power services; Exelon Center for Energy and Environmental Policy Research at MIT. Corporation, an energy company focused on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the Northeast Utilities, Born 1949 trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess which operates New Trustee since 2006 Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global Englands largest energy communications and advertising firm. delivery system Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private None Born 1945 equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Trustee since 1984 Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher of financial advisory and other research None Born 1951 services, and founder and President of New Generation Advisors, LLC, a registered investment Trustee since 1984 advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest TransCanada Corporation, an Born 1942 products, and timberland assets company, in December 2008. energy company focused on Trustee from 1997 to 2008 natural gas transmission and and since 2009 power services 48 Putnam VT Global As set Allocation Fund Name Year of birth Position held Principal occupations during past five years Other directorships Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining None Born 1952 Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Trustee since 2008 and Investments from 2000 to 2007. President of the Putnam Funds since July 2009 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. *Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Treasurer and Vice President and Chief Legal Officer Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments and Putnam Management Senior Vice President and Treasurer, The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Putnam Management Senior Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Accounting Officer Since 1993 Since 2007 Vice President, Clerk and Assistant Treasurer, The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Beth S. Mazor (Born 1958) Vice President, Senior Associate Treasurer and Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (20082010); Senior Financial Managing Director, Putnam Investments and Putnam Management Analyst, Old Mutual Asset Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Managing Director, Putnam Investments, Putnam Management and Since 2000 Putnam Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, The Putnam Funds Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments and Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Global As set Allocation Fund 4 9 This page intentionally left blank. 50 Putnam VT Global As set Allocation Fund This page intentionally left blank. Putnam VT Global Asset Allocation Fund 51 This page intentionally left blank. 52 Putnam VT Global As set Allocation Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2010, are available in the Individual Investors section of putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Investment Sub-Advisor Legal Counsel George Putnam, III The Putnam Advisory Company, LLC Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Independent Registered Public Accounting Firm Marketing Services PricewaterhouseCoopers LLP Putnam Retail Management One Post Office Square Boston, MA 02109 Putnam VT Global Asset Allocation Fund 53 This report has been prepared for the shareholders H306 of Putnam VT Global Asset Allocation Fund. 265773 2/11 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2010 $115,564 $ $10,366 $161* December 31, 2009 $118,745 $ $9,445 $304* * Includes fees of $161 and $304 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2010 and December 31, 2009, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2010 and December 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 288,747 and $ 569,028 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, 2010 $ - $ 227,601 $ - $ - December 31, 2009 $ - $ 453,847 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed- End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
